Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 1 of 49




                            Exhibit F
      Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 2 of 49



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION

    M.D., by her next friend, Sarah R.                  §
    Stukenberg, et al.,                                 §
                                                        §
           Plaintiffs,                                  §
                                                        §
    vs.                                                 §               CIVIL ACTION NO. 2: 1 I-CV-00084
                                                        §
    GREG ABBOTT, in his official capacity               §
    as Governor of the State of Texas, et al.,          §
                                                        §
           Defendants.                                  §




                         SWORN DECLARATION FOR REMEDIAL ORDER
                                  NOS. 3, 5, 7, 10, AND B-5


           I. My name is Clint Cox. I am over the age of 18 years, of sound mind, and competent to
              testify based on personal knowledge of the facts and review of agency records as stated
              herein.

           2. I am employed as the Director of Child Care Investigations (CCI) at the Texas
              Department of Family and Protective Services (DFPS). I have ten years of state service.
              I have held my current position at DFPS since November I, 2020. Prior to that, I spent
              ten     years     with the Special     Investigations   program of      the      Child
              Protective Investigations Division at DFPS.

           3. On September 1, 20 I 7, CCI became its own division within Child Protective
              Investigations (CPI) at DFPS after the agency became a standalone agency pursuant to
              House Bills 5 and 249 and Senate Bill 11, passed by the 85 th Texas Legislature. At the
              time of its creation, RCCI had 47 full~time equivalents (FTE) for its investigators. 1

           4. Residential Child Care Investigations (RCCI)2 is the program within CCI that is
              responsible for the investigation of allegations of abuse, neglect, and exploitation of
              children and youth in 24-hour residential child care in Texas that is subject to regulation

1
  "Child Pro1ec1ive Investigations" is the um brella term used to refer 10 the division of investigations that includes CCI
and what was formerly referred to as "CPS investigations" but are now called "Child Protective Investigations." In
other words, CPI refers to the entire divis ion as well as one of its constituent parts.
2
  CCI is the division that includes RCCI and Day Care Investigations. The terms "CCI" and " RCCI" are used throughout
the doc ument depending on context.
    Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 3 of 49



             by the Texas Health and Human Services Commission (HHSC) Residential Child Care
             Licensing. This includes investigations of allegations in general residential operations,
             which include residential treatment centers and emergency shelters, and child placing
             agencies, which include licensed foster homes.

EFFORTS RELATED TO ALL CHILD CARE INVESTIGATION REMEDIAL ORDERS
SUBJECT TO THIS DECLARATION

         5. Several key resources that support compliance with Remedial Order Nos. 3, 5, 7, 10,
            and B-5, among others, were added to the RCCI program in 2019:
                a. The 86th Texas Legislature funded eight RCCI investigators, one supervisor,
                  and one program administrator position effective September 1, 2019. Once the
                  positions were created, DFPS began the hiring process, with positions initially
                  filled by December 2019.
                b. Specific to Remedial Order No. 3, RCCI instituted additional measures to
                  examine and improve how it reviews the priority of intakes received from the
                  DFPS Statewide Intake (SWI) Contact Center. These changes were made to
                  centralize the function, promote consistent decision making and documentation
                  in the Information Management Protecting Adults and Children in Texas system
                  (IMPACT), and support requirements to provide the 48-hour Priority None (PN)
                  notifications and the Priority l and Priority 2 investigation notifications to
                  caseworkers and supervisors. In August 2019, DFPS utilized existing
                  appropriations to create a unit of screeners to centralize and improve the
                  decision-making process around intakes received from SWI, including whether
                  intakes should be downgraded to PN status. 3 DFPS created the unit, which was
                  operational in February 2020, with five screeners and one screener supervisor
                  that is overseen by a manager. The cost estimate to carry out this function, along
                  with the Quality Assurance Team outlined below, was an estimated $2 million
                  in state General Revenue during the current biennium. Creating a screening unit
                  expanded RCCl's ability to conduct a more complete and thorough screening
                  assessment, with a screening template that captures case history, contact with a
                  reporter/parent/managing conservator, recommendations to add additional
                  allegations, safety concerns noted during screening, a staffing with a supervisor,
                  and a final screener assessment. Also, as supervisors previously handled intake
                  screening, creation of the screening unit allowed the supervisors to focus on
                  managing investigations. [Source Document: Exhibit A.8 (Screener Template),
                  admitted in September 3, 2020 Show Cause Hearing].
                c. In August 2019, DFPS utilized existing resources to create a Quality Assurance
                  Team (QAT) for RCCI comprised of five Quality Assurance Specialists, one
                  Team Lead, and one Manager. All positions were filled by December 2019.
                  From January 2020 onward, the QAT performed various functions to assess the
                  quality of RCCI Investigations, including qualitative measures related to
                  Remedial Order Nos. 5, 7, 10, and B-5. As concerns Remedial Order No. 3, in


3
  As of November I, 2020, DFPS moved the RCCI Screening Unit and its functions to Statewide Intake and limited
the PN criteria and assessment it uses, which is explained in more detail in Paragraphs 40 and 47.
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 4 of 49



              April 2020, the QAT began reviewing general performance in investigations and
              screening related to PNs.
            d. In August 2019, DFPS also determined that it would create positions designed
              to complete investigative tasks and address various Remedial Orders, including
              Remedial Order Nos. 5, 7, and lO, within agency resources. DFPS created
              positions for 12 new investigators and two supervisors.

    6. On November 16, 2019, CCI disseminated an IMPACT automation announcement to
       RCCI field staff. The communication included the automation roll-out date of
       December 19, 2019, the IMPACT changes to expect, and that training was
       forthcoming. [Source Document: Exhibit A.19 (CCI email communication, dated
       November 16, 2019), admitted in September 3, 2020 Show Cause Hearing].

    7. In December 2019, DFPS deployed IMPACT 2.0 enhancements specifically designed
       to address functionality for various Remedial Orders, including timely initiation and
       contact with alleged victims in RCCI investigations (Remedial Order Nos. 5 and 7), as
       well as notification to caseworkers of abuse and neglect intakes (Remedial Order No.
       B-5). Investigators began documenting initiations, face-to-face contacts, and
       exceptions in IMPACT as a move to make IMPACT the primary electronic tracking
       system for RCCI staff instead of the CLASS system managed by HHSC.

    8. In January 2020, RCCI began receiving a Monthly Systems Briefing report sent by the
       DFPS Data and Systems Improvement (DSI) Regional Systems Improvement
       Specialist. This meeting included discussion and review of an analysis of statewide
       resources and critical tasks data for the previous month. Based on data discussed, the
       CCI Director and Program Administrators were able to make decisions about whether
       positions may need to be reallocated to support an area with increased caseloads and to
       identify targeted areas of improvement for the following month.

    9. In April 2020, DFPS continued its leveraging of data to improve practice, and the
       monthly systems briefing was further enhanced to provide additional statewide and
       some unit level details on a variety of data metrics. Metrics include:
           a. the number of investigations opened the previous month;
           b. the number of investigations closed for the previous month;
           c. rate of timely approvals by supervisors;
           d. timely completion rates;
           e. timely initiations rates by priority; and
           f. the number of case-carrying staff.

       These reports are shared during a monthly system briefing meeting, which are attended
       by the Director of CCI, the RCCI Program Administrators, and the Regional Systems
       Improvement Specialist, and are designed to provide contemporaneous information
       that can be utilized in tracking timeliness and other key information.

    10. In July 2020, DFPS completed revision of the RCCI screener handbook to incorporate
        needed clarifications and to fully align practice with policy. RCCI screeners were
        trained on these revisions on July 28, 2020. DFPS has put in place several measures to
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 5 of 49



       improve RCCI investigation quality, including the quality of dispositions, in addition
       to the measures to improve timeliness of investigation initiation and completion
       discussed below. [Source Documents: Exhibit A.29 (CC/ Screeners Handbook,
       updated July 2020) and Exhibit A.30 (Updated Screener Template, July 2020),
       admitted in September 3, 2020 Show Cause Hearing]. The CCI Screeners Handbook
       was further updated in August 2020 to align with August Child Care Investigations
       Handbook revisions related to PN decisions. [Source Document: Exhibit A.39 (CC/
       Screeners Handbook, updated August 2020), admitted in September 3, 2020 Show
       Cause Hearing].

    11. In July 2020, DFPS OSI began reworking reports to be even more real time. OSI
        modified an existing listing report to include the status of initiation, face-to-face contact
        with all alleged victims, and completion of investigations to support RCCI staff in
        managing their workloads by identifying when deadlines are approaching. OSI also
        created a report that shows timely face-to-face contact and timely completion on
        investigations closed within the last ten days broken down by unit so RCCI and DFPS
        leadership can better track compliance and target improvement efforts. Both reports
        are updated daily. The QAT began disseminating these daily reports to supervisors,
        program administrators, and the CCI Director on August 27 and 28, 2020.

    12. In August 2020, CCI began rolling out additional training to further equip staff to
        perform their critical function, including a live breach of duty webinar. The webinar
        provided an overview of the law, rules, and elements of abuse and neglect as they relate
        to breach of duty by a child-care provider. Training was offered across four live
        webinar sessions scheduled August 24 - 31, 2020, with a make-up session offered in
        September 2020.

    13. RCCI developed CCI Investigations Handbook updates to reflect the automation
        changes and the resulting revisions to policies and procedures outlined in field
        communications. Those changes were completed August 7, 2020, and handbook
        revisions were published August 10, 2020. [See Child Care Investigations Handbook
        Revision,           August            10,           2020,        located       at:
        https://www .dfps.state.tx.us/handbooks/CCI/Revision/LPPH_revisions_after_5-
        07/2020-08-10_CPI_memo.asp and see Child Care Investigations Handbook,
        generally, located at http://www.dfps.state.tx.us/handbooks/CCl/default.asp].

    14. In September 2020, CCI began work on another initiative called "Blueprints for Quality
        Investigations". Blueprints are disseminated to unit supervisors each month. In its
        original format, Blueprints offered tools for supervisors to guide in-depth discussion of
        policy, procedures, and clarifications with their teams. In November 2020, CCI
        redesigned Blueprints to provide guidance in areas of need identified based on case
        readings results, policy changes, or through other means. Topics for September through
        December 2020 included initiating investigations, preponderance of evidence, the
        importance of timely and accurate documentation, and effective time management.
        [Source Documents: Email dated September 7, 2020, from Carmical to Monitors (RE:
        RCC/ updates); email dated October 14, 2020, from Carmical to Monitors (October
        Blueprints training); email dated December 1, 2020, from Bugg to Monitors (Policy
     Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 6 of 49



                 Updates and Communications); and email dated December 18, 2020, from Bugg to
                 Monitors (Contract update, Blueprint, and SSCC Meetings)]. 4

            15. Due to the impact of the COVID pandemic, RCCI had to alter the plans for an in-person
                conference and completed the equivalent of 15 hours of advanced abuse and neglect
                virtual training on September 30 - October 1, 2020, for all RCCI staff. Workshop
                sessions included:
                     a. Understanding and using history in an abuse/neglect investigation (person and
                       operation history, systemic/ongoing deficiencies);
                     b. Physical Abuse laws, rules, and definitions;
                     c. Corroborating evidence from interviews;
                     d. Interviewing techniques and skills;
                     e. Sexual Abuse investigations;
                     f. Injuries-accident or inflicted and abusive head trauma;
                     g. Restraint investigations and evaluating for neglectful superv1s1on and/or
                        physical abuse in these circumstances; and
                     h. Neglectful supervision case study. [Source Document: (Neglectful Supervision
                       Training PowerPoint), uploaded to Monitors' SharePoint on October 13, 2020].

            16. In October 2020, DFPS submitted an exceptional item to increase the number of RCCI
                staff as part of its legislative appropriations request for the state fiscal 2022-23
                biennium. This included 20.0 FfEs ( 12 Investigators, three Supervisors, three Quality
                Assurance Specialists, one Program Administrator, and one Program Specialist). The
                investigator and supervisor positions were requested to increase the division's ability
                to see all children within time frames and conclude investigations timely. The Quality
                Assurance Specialist, Program Administrator, and Program Specialist were requested
                to improve quality in investigative practices and procedures.

            17. In November 2020, CCI collaborated with DFPS OSI to develop a quality review
                business process as part of overall continuous quality improvement efforts to further
                harness agency data in support of practice improvement. The OSI Regional Systems
                Improvement (RSI) Specialist has developed the RCCI model, which has the primary
                goal of improving decision-making related to safety. The model consists of assessing
                RCCI investigations and dispositions on two levels: ( 1) is the child in this case safe;
                and (2) are supervisors in the aggregate making good decisions? When rolled out, it
                should result in improved safety decision making in each investigation and improved
                insight into the status of safety decision making at the unit level. CCI plans to begin
                implementing the quality review process in FY 2021 Q2 by educating and supporting
                the field Program Administrators in how to utilize the plan and build identified areas
                of concern or strength in their assigned units. This model will be finalized and discussed
                with program administrators the week of January 18, 202 l, and then reviewed with
                supervisors by January 29, 2021. They will then begin to correct gaps in quality with
                their teams to improve child safety and case findings. [Source Document: (CCI Quality




4
    If the Monitors cannot locate these emails. DFPS is happy 10 provide copies.
      Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 7 of 49



                Monitoring Business Process), uploaded to the Monitors' SharePoint on January 15,
                2021].

            18. In November 2020, CCI also collaborated with DFPS DSI to conduct an analysis of the
                number of investigations received in DFPS Region 6, which includes Harris County,
                for the preceding six-month period. Because of this analysis, Region 6 has been divided
                into two distinct districts for case assignment. This plan allows for leadership to
                strategically maximize workload efficiency and improve response times.

            19. In January 2021, DFPS will submit a revised exceptional item to build upon the number
                of FfEs requested in October 2020, which will include Investigator, Supervisor, and
                other CCI staff. This revised exceptional item is requested to further compliance efforts
                and ensure investigation improvements to better serve children in care. The additional
                resources are requested to further the division's goal of timely responding to abuse,
                neglect and exploitation investigations, and to support the division's work to timely
                resolve the investigations with quality investigative practices being supported.

            20. To date, numerous efforts have been made, and evaluation is ongoing to improve
                decision-making and outcomes in RCCI investigations, including hiring additional
                staff, making needed changes to policy and practice, creating the screening unit 5 and
                QAT, making greater use of data to address issues with decision making and outcomes,
                supporting IT changes to automate the collection of data, and developing tools to better
                assess how investigations are conducted.

            21. DFPS continues to assess and build upon its ongoing good faith efforts to comply with
                the Remedial Orders.

EFFORTS RELATED TO REMEDIAL ORDER 3 - Intake and Assessment

            22. DFPS receives reports of child abuse, neglect, and exploitation through Statewide
                Intake. Reports are reviewed, assessed, and entered into IMPACT, the case
                management system that DFPS programs use to document activity and events in a case.

            23. If Statewide Intake assesses that the information received in a report meets the
                definition of abuse, neglect, or exploitation that appear to fall under RCCI jurisdiction,
                the information is taken as an intake and assigned a priority based on
                the Statewide Intake policies and guidance. [See Statewide Intake Policy and
                Procedures               Section               2510,                located            at:
                http://www.dfps.state.tx.us/handbooks/SWI_Procedures/Files/SWP_pg_2000.asp#S
                WP_2510, Statewide Intake Policy and Procedures Section 5200, located
                at: http://www.dfps.state. tx. us/handbooks/S WI_Procedures/Files/SWP_pg_5000.asp
                #SWP_5200, and Statewide Intake Policy and Procedures Section 5400, located
                at: http://www.dfps.state.tx.us/handbooks/SWI_Procedures/Files/SWP_pg_5000.asp#
                SWP_5400].


5   As noted previously, the screening unit subsequently moved 10 SWI on November I, 2020.
    Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 8 of 49



          24. Between September 1, 2017, and November 1, 2020, pursuant to the policy at the time,
              RCCI assessed each intake report received from Statewide Intake for the division to
              determine the correct priority. [Source Document: ( Policy Section 6222 Assessing {Ill
              Intake Report for Priority), uploaded to the Monitors' SharePoint on January 5, 2021
              and (August 2020 - Policy Section 6222), uploaded to the Monitors' SharePoint on
              January 15, 2021].

          25. The priorities include: 6
                 a. Priority 1 - There is a death of a child or an immediate threat of serious physical
                   or emotional harm or death of a child caused by abuse or neglect. A Priority l
                   investigation must begin immediately if the allegations involve the death of a
                   child or circumstances in which serious physical or emotional harm or death of
                   a child will occur without immediate intervention. RCCI must initiate all other
                   Priority I investigations within 24 hours of receiving the intake. [Source
                   Document: (August 2020 - 6361.1 Time Frame for Initiating a Priority 1 (Pl)
                   Investigation), uploaded to the Monitors' SharePoint on January 14, 2021].
                 b. Priority 2 - The child is currently safe or not at immediate risk of serious
                   physical or emotional harm as a result of the abuse or neglect. RCCI must initiate
                   an investigation within 72 hours of receiving a Priority 2 intake. [Source
                   Document: (August 2020 - 6361.2 Time Frame for Initiating a Priority 2 ( P2)
                   Investigation), uploaded to the Monitors' SharePoint on January 14, 2021].
                 c. Priority None (PN) - A screener, supervisor, or designee could downgrade an
                   abuse, neglect, or exploitation intake report received by Statewide Intake to a
                   non-abuse or neglect report under certain circumstances. [Source Document:
                   (August 2020- 6241.2 Downgrading and Abuse, Neglect, or Exploitations Intake
                   Report to a Priority None ( PN) Intake Report), uploaded to the Monitors'
                   SharePoint on January 14, 2021]. If a PN was determined to be appropriate, the
                   case would not be investigated as abuse/neglect/exploitation by DFPS.

         26. At the conclusion of investigations, investigators assign one of the following
             dispositions:
                 a. Reason to Believe (RTB) - A preponderance of evidence indicates that abuse,
                    neglect, or exploitation occurred. If the disposition for any allegation is RTB,
                    the overall case disposition is RTB.
                 b. Ruled Out (R/0) - A preponderance of evidence indicates that abuse, neglect,
                    or exploitation did not occur. If the dispositions for all allegations are R/0, the
                    overall case disposition is R/0.
                 c. Unable to Determine (UTD) - A determination could not be made because of
                    an inability to gather enough facts. The investigator concludes that there is not a
                    preponderance of evidence that abuse, neglect, or exploitation occurred, but it is
                    not reasonable to conclude that abuse, neglect, or exploitation did not occur. If
                    the disposition for any allegation is UTD and there is no allegation with a
                    disposition of RTB, the overall case disposition is UTD.

6
 The definition of Priority I was updated in policy on Aug ust I 0, 2020 to alig n with the Texas Administrative Code
and Texas Family Code.
   Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 9 of 49



                     d. Administrative Closure (ADM) - Applies to an individual allegation when the
                       investigation reveals that there are no grounds for CCI to continue investigating
                       that allegation, including: l) the information gathered by the investigator reveals
                       that another DFPS division, another state agency, or law enforcement has
                       investigative jurisdiction; 2) the information gathered by the investigator reveals
                       that all the allegations have already been investigated in a closed CCI
                       investigation, and there are no new allegations; or 3) there is insufficient
                       information available to identify the alleged victims, the alleged perpetrators,
                       and the child care operation, and there is no principal or collateral who can
                       provide this information. [See Child Care Investigations Handbook Section
                       6623,                                   located                                 at:
                       http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6600.asp#LPPH_6
                       623 and Child Care Investigations Handbook Section 6570, located at:
                       http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6400.asp#LPPH_6
                       570).

           27. In March 2019, RCCI convened a workgroup to develop Prioritization Guidelines and
               Prioritization Job Aid for the program. The Prioritization Guidelines were intended to
               improve decision-making when processing intakes, including when it was appropriate
               to reclassify an intake to PN status. In September 2019, DFPS distributed the final
               RCCI Prioritization Guidelines - Resource Guide and Job Aid to Supervisors. [Source
               Documents: Exhibit A.6 ( Prioritization Guidelines for Child Care Investigations
               (CCI) Intakes - Resource Guidelines) and Exhibit A.7 (Prioritization Guidelines for
               Child Care Investigations (CCI) Intakes - Job Aid), admitted in September 3, 2020
               Show Cause Hearing].

           28. As described in the declaration of Hector Ortiz regarding Remedial Order No. 37, if an
               intake involving a child in the Permanent Managing Conservatorship (PMC) of DFPS
               in a foster home is reclassified to a PN, the alleged victim's caseworker and supervisor
               and the caseworker and supervisor for any other non-victim child currently placed in
               the foster home are notified of the PN, and DFPS staff conducts a home history review
               of the foster home that is provided to the caseworker so the caseworker may determine
               the appropriate next steps. In February 2020, RCCI centralized the screening process,
               and the Screening Unit began processing intakes received by CCI from Statewide
               Intake. The Screening Unit was generally responsible for assessing Priority 1 and 2
               intakes received by Statewide Intake for final priority and providing CPS caseworker
               and supervisor notifications as they would process intakes in IMPACT 2.0. Priority 1
               intakes received by Statewide Intake outside of normal business hours were called out
               directly to on-call staff for assessment. [Source Document: Exhibit A.22 (CC/
               Screeners Handbook), admitted in September 3, 2020 Show Cause Hearing]. In June
               2020, DFPS expanded this team by three screeners and one supervisor, bringing the
               total number of the Screening Unit to ten staff (eight screeners and two supervisors). 7

           29. In April 2020, the QAT began two monthly case reads for quality review. One case
               read focused on abuse/neglect investigations, and the second assessed PN screening

7 CCI   screener functions moved to Statewide Intake on November I. 2020, as discussed in Paragraph 47 below.
    Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 10 of 49



               decisions made by the RCCI Screening Unit. A quarterly report regarding the
               assessment of PN screening decisions was completed in July 2020. RCCI will use the
               quarterly reports of the Quality Assurance Team to identify gaps and further improve
               policy and practice and provide further training based on any identified needs. [Source
               Document: Exhibit A.40 (QAT PN Report Quarter 3, July 31, 2020), admitted in
               September 3, 2020 Show Cause Hearing].

          30. DFPS has made efforts to reduce the investigative backlog in RCCI, both as a part of
              its ongoing workload management function as well as to improve its timely
              completions of investigations in compliance with Remedial Order No. 10. On May 27,
              2020, CCI held a Caseload Management Initiative Kick Off Meeting, where it
              reviewed: l) workload expectations for prioritizing investigations utilizing INSIGHT;
              2) a sample INSIGHT report; 3) expectations for weekly emails and weekly meetings
              with investigators to provide directives and guidance; 4) Program Administrator
              support; 5) use of developmental plans; and 6) weekly data report8 and monthly data
              packages. The document "CCI Caseload Management for Supervisors," was provided
              to supervisors on June I, 2020. [Source Document: Exhibit A.28 (CC/ Caseload
              Management for Supervisors), admitted in September 3, 2020 Show Cause Hearing].

          31. Based on DFPS data for June 2020, due to the work of the backlog project, DFPS
              reduced the backlog of cases from a high of 765 in January to 265 in June - a 65%
              reduction9 . Using the June methodology, the number of backlog cases in December
              2020 was 408, a 46% reduction from the high of 765 in January 2020, but a 54%
              increase from the low of 265 in June 2020. Using the new RCCI methodology, there
              were 819 investigations open on January 14, 2021, and of those 536 (65%) have been
              open longer than 30 days. Efforts to further reduce backlog are discussed below, see
              paragraphs 141 and 142.

          32. On July 15, 2020, new rules in Chapter707 of the Texas Administrative Code regarding
              RCCI investigations went into effect, including definitions applicable to abuse, neglect,
              and exploitation allegations. [See 40 Tex. Admn. Code Chapter 707, Subchapter C,
              located                                                                               at:
              https://texreg.sos.state.tx.us/public/readtac$ext. ViewTAC?tac_view=5&ti=40&pt= 19
              &ch=707&sch=C and source document: Exhibit A.31 (CC/ Field Communication #
              024, dated July 7, 2020), admitted in September 3, 2020 Show Cause Hearing]. Neither
              the former nor the new rules require RCCI to comply with the provisions of now-
              defunct Texas Administrative Code, Title 40, Chapter 700, Section 700.507.

          33. On August 10, 2020, CCI updated its policy related to downgrading an abuse, neglect,
              or exploitation intake report to a PN. The policy update removed the option to
              downgrade an intake report to a PN if the information in the report indicates that there

8 Data reports differ from case reads . The data reports capture specific data elements collected in IMPACT; case reads
look at the IMPACT data source captured in 1hc data reporls plus additional information available in CLASS
9 The methodology used 10 delermine the backlog in June 2020 was to count investigations that had been open longer

than 45 days on lhe las! day of the mon1h (INV _ LIC_04). Effective January 14, 2021, RCCI uses a new methodology
to determine its backlog that counts investigations 1hat have been open longer than 30 days on lhe las! day of the month.
Policy requires completion within 30 days for investigations, unless there is an approved extension for the investigation.
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 11 of 49



       is some risk to children but is too vague to determine that a child was abused or
       neglected. [Source Documents: Exhibit A.35 (Prioritization Guidelines for CCI
       Intakes Resource Guide) and Exhibit A.36 ( Prioritization Guidelines for Child Care
       Job Aid), admitted in September 3, 2020 Show Cause Hearing, and Source Document:
       (August 2020 - 6241.2 Downgrading and Abuse, Neglect, or Exploitations Intake
       Report to a Priority None ( PN) Intake Report), uploaded to the Monitors' SharePoint
       on January 14, 2021].

    34. In August 2020, in response to the Monitors' report regarding 35 investigations
        completed with dispositions of ruled out, CCI's Complex Investigations Division
        finished reviewing the dispositions. This included review of all investigation
        documentation information in CLASS, IMPACT, and OneCase, an information
        database within IMPACT that is utilized by DFPS, to determine notable gaps in
        investigation activities and/or timeframes and if there was agreement with the
        disposition after applying the appropriate Texas Administrative Code or Texas Family
        Code section.

    35. DFPS currently makes aggregate data available regarding RCCI investigations on its
        public website. This data includes:
            a. Completed Residential Child Care Abuse/Neglect Investigations: Activity,
               broken down by DFPS region, county, fiscal year, operation type, and whether
               the allegation was validated;
            b. Completed Residential Child Care Abuse/Neglect Investigations: Alleged and
              Confirmed Types of Abuse, broken down by DFPS region, county, fiscal year,
              allegation type, allegation disposition, and operation type;
            c. Completed Residential Child Care Abuse/Neglect Investigations: Priority and
               Response Time, broken down by DFPS region, county, fiscal year, priority,
               response timely, and operation type; and
            d. Residential Child Care Investigations: Abuse/Neglect Intakes that were
              Screened Out, broken down by DFPS region, county, and fiscal year. [See
               Residential Child Care Abuse/Neglect Investigations: Activity, located at:
              http://www.dfps.state. tx. us/About_D FPS/Data_Book/Child_Protecti ve_In vesti
              gations/Chi Id_Care_lnvestigations/Residential_Care_Activity .asp, Residentia I
               Child Care Investigations (RCCI) Types of Abuse, located at:
              http://www.dfps .state.tx. us/About_DFPS/Data_Book/Child_Protecti ve_In vesti
              gations/Chi Id_Care_Investigations/RCCI_Types_of_Abuse.asp,             Residential
               Child Care Investigations (RCCI) Response Time,                      located at:
              http://www.dfps.state.tx.us/About_DFPS/Data_Book/Ch ild_Protecti ve _In vestigat ions/
              Child_Care_lnvestigations/RCCI_Response_Time.asp, and Residential Child Care
               Investigations     (RCCI)       Intakes    Screened      Out,      located        at:
              http://www.dfps. state.tx.us/About_DFPS/Data_Book/Chi ld_Protecti ve_In vesti
              gations/Chi Id_Care_lnvestigations/RCCl_lntakes_Screened_Out. asp].

    36. On August 25, 2020, RCCI notified residential childcare operations of a new RCCI
        policy change, effective September I, 2020, which allowed RCCI to release
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 12 of 49



       confidential investigation findings to residential childcare providers after an
       investigation has been completed. Beginning September 1, 2020, RCCI began sending
       notification letters to an operation's identified controlling person or designee within
       five days of the conclusion of an investigation. The purpose of this is to allow providers
       to make an informed evaluation on their staffs interactions with children in the
       placement. The letters include:
            a. The allegation or allegations;
            b. The alleged or designated perpetrator or perpetrators;
            c. The investigation findings;
            d. The date the investigation was completed; and
            e. The name of the CCI staff who conducted the investigation.

       [Source Documents: Exhibit A.37 (Communication to Providers about New Notification
       Process) and Exhibit A.38 (Sample Notification Letter), admitted in September 4, 2020
       Show Cause Hearing, and see also Child Care Investigations Handbook Section 6631,
       located                                                                            at:
       http://www.dfps. state.tx. us/handbooks/CCI/Files/LPPH_pg_6600. asp#LPPH_6631].

    37. Between September 30, 2020, and October 2, 2020, RCCI staff participated in the
        SPARK 2020 Conference, which was held virtually. This conference provided
        educational opportunities in the areas of information gathering, including interviewing
        and collecting evidence, and recognizing injuries that are signs of possible abuse to
        further educate staff and improve quality of outcomes in child safety assessment and
        dispositions on investigations.

    38. On October 1, 2020, Field Communication #027 was sent to RCCI staff outlining
        immediate changes to intake screening and clarifying when it is appropriate to
        reclassify an intake report to a PN. [Source Document: Field Communication #027,
        uploaded to the Monitors' SharePoint on October I, 2020 and January 14, 2021].

    39. These practice changes became policy when they were published in the CCI Handbook
        on October 30, 2020, coinciding with the November I, 2020, reassignment of the RCCI
        Screening Unit to Statewide Intake. Since the policy change, RCCI intakes may only
        be reclassified to a PN in the following limited circumstances:
             a. The allegations in the intake report clearly reflect that another DFPS division,
                another state agency, or law enforcement has investigative jurisdiction (that is,
                the intake report is outside RCCI jurisdiction); or
             b. The allegations in the intake report have already been investigated in a closed
                investigation, and the intake report does not include new allegations (that is, the
                intake involves the same incident, including the same alleged perpetrator and
                same alleged victim, that was previously investigated). [See CCI Handbook
                Section                     6211.1,                  located                     at:
                http://www.dfps.state. tx. us/handbooks/CCI/Fi les/LPPH_pg_6000.asp#LPPH_ 6
                211_1].
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 13 of 49



    40. In October 2020, after Field Communication #027 was released, and the practice
        changed within RCCI, 5 of the 20 l RCCI intakes received involving an alleged victim
        in PMC were reclassified as a PN. [Source Document: Field Communication #027,
        uploaded to the Monitors' SharePoint on October l, 2020 and January 14, 202 l ].

    41. In October 2020, the CCI Director reached out to the Director of the Special
        Investigations (SI) Division at DFPS and requested that SI review RCCl's currently
        open fatality investigations. The SI Division is comprised of a team of former law
        enforcement staff with extensive backgrounds in conducting investigations. The CCI
        Director requested the SI Division provide consistent feedback on an ongoing basis to
        the CCI supervisor concerning any improvements needed to improve the quality of any
        open fatality investigations, and provide additional input as warranted on a go forward
        basis as a request for assistance at the beginning of the investigation per policy.

    42. In October 2020, CCI initiated a project to revisit policy to identify when It ts
        appropriate to add an administrator or other person in charge as an alleged perpetrator
        to an investigation based on the operation's performance. As part of this effort, RCCI
        met with DFPS IT to determine whether an existing feature in IMPACT might be
        changed to automatically flag investigations once an operation received a certain
        number of intakes in a given period. This project is being implemented in two phases.
             a. The first phase was to improve policy and practice expectations in the CCI
                Handbook, which was published on December l, 2020. This policy change
               clarified the need to consider the responsibility of the administrator, director,
               owner, or other person in charge of the operation when repeated concerns are
               alleged at the operation or at multiple operations where the administrator,
               director, owner, or other person in charge has been involved. Additionally, to
               improve RCCI's review of allegations that an individual may have been involved
               in prior investigations, RCCI investigators are required to document the
               background check histories of principals. Thus, prior to initiating all
               investigations, RCCI investigators and supervisors review the prior investigation
               history of operations well as indi victual background checks. [Source Documents:
               Email dated October 14, 2020, from Carmical to Monitors (October Blueprints
               training) and Blueprints for Quality Investigations Memo- Oct 2020, uploaded
               to the Monitors' SharePoint on January 14, 2021]. Child Care Investigations
               Handbook               Section               6362,           located           at:
               http:www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6000.asp#LPPH_63
               62, Child Care Investigations Handbook Section 6362.1, located at:
               http://www.dfps.state. tx. us/handbooks/CCI/Files/LPPH_pg_6000.asp#LPPH_6
               362_1, and Child Care Investigations Handbook Section 6627, located at:
               http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6600.asp#LPPH_6
               627].
             b. The second phase involves IT enhancements that involve the enabling of
               automation to apply the Multiple Referral ('M-REF') feature to CCI
               investigations. This request is scheduled to be completed during Q4 FY 2021 .
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 14 of 49



              The M-Ref enhancement will flag an investigation after an operation receives a
              certain number of intakes or investigations in a given time. This system
              generated notice will prompt RCCl staff to evaluate the operation's history to
              determine whether it is appropriate to add the operation's administrator or other
              person in charge as an alleged perpetrator in the investigation. The criteria are
              being developed and will take into account the number of investigations over a
              set time period and differences in operation size and service types; DFPS
              anticipates the criteria will be completed by March l, 2021.

    43. On October 12, 2020, the October Blueprint was sent to RCCI staff. The topic for the
        October Blueprints was "Preponderance of Evidence" and included an updated version
        of the "Specific Overview of Skills" training in a box. This email instructed supervisors
        to review the material with their staff during the month of October. [Source Documents:
        Email dated October 14, 2020, from Carmical to Monitors (October Blueprints
        training) and Blueprints for Quality Investigations Memo - Oct 2020, uploaded to the
        Monitors' SharePoint on January 14, 2021 ].

    44. In October 2020, CCI' s QAT began development of an investigation case reading tool
        for supervisors to include all components of an investigation required by policy and
        reflective of best practice. The components include tasks that occur as part of the
        initiation, the collection of information during the investigation, and the contacts made
        during the investigation (e.g., alleged victims, alleged perpetrators, possible witnesses,
        medical staff, and law enforcement). The tool also captures evidence collection and
        documentation requirements in IMPACT and CLASS, as well as tasks to complete at
        the end of an investigation. This case reading tool will be finalized and put in place as
        a required external document for supervisors to complete and upload to OneCase at the
        time of review for approvals beginning February l, 2021.

    45. As of October 30, 2020, DFPS CCI made changes to policy to address situations when
        HHSC considers or plans to overturn an operation's citation related to a CCI finding of
        abuse, neglect, or exploitation. DFPS CCI and HHSC RCCL developed policies to
        ensure that HHSC RCCL notifies DFPS when a citation related to an abuse, neglect, or
        exploitation finding may be overturned and consults with the CCI Complex
        Investigations Division administrator about the investigation prior to making a final
        determination. [See Child Care Investigations Handbook Section 7712. 1, located at:
        http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_7600.asp#LPPH_ 7712_ I
        and Child Care Investigations Handbook Section 77 I 7.3, located at:
        http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_7600.asp#LPPH_ 7717_3
        ; see also Child Care Licensing Policy and Procedures Handbook Sections 7716.1 and
        7718, located at: https://hhs.texas.gov/book/export/html/174581 ].

    46. On October 26, 2020, RCCI met with the DFPS Center for Learning and Organizational
        Excellence (CLOE) manager responsible for overseeing CCI training development and
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 15 of 49



       delivery to discuss coordinating efforts to develop a mentorship program specifically
       for the RCCI program and to improve Supervisor Basic Skills Development. The
       mentorship program will receive priority because the benefit of more education to the
       front-line staff providing direct delivery is better outcomes in investigations. The
       implementation of program is planned to begin during FY21Q3.

    47. On October 30, 2020, RCCI sent out Field Communication #028 which updated intake
        screening procedures for RCCI staff. [Source Document: Field Communication #028
        uploaded to the Monitors' SharePoint on January 14, 2021]. This communication
        notified RCCI staff that effective November I, 2020, SWI will be responsible for
        making screening decisions for RCCI intakes, and that only SWI can reclassify an
        RCCI intake as a PN. With this policy change, DFPS consolidated all intake screening
        functions as part of Statewide Intake. This included moving RCCI Screeners to SWI.
        The SWI screening unit is the only staff able to downgrade an RCCI intake to a PN.
        On this same date, Field Communication #029 Clarification on Administrative
        Closures and Administrative Review of Investigation Findings (ARIF) Decisions was
        also sent to RCCI staff. [Source Document: Field Communication #029 uploaded to
        the Monitors' SharePoint on January 14, 2021]. This communication provided
        reference to new policy changes effective November 1, 2020, related to (I) when it is
        appropriate to use the Administrative Closure disposition, (2) procedures for CCI and
        CCR staff to communicate regarding the outcome of ARIF decisions, and (3)
        procedures for CCI and Child Care Regulation staff to communicate regarding the
        outcome of administrative review decisions, when the review involves abuse, neglect,
        and exploitation findings. After November 1, 2020, RCCI staff cannot reclassify any
        intakes as a PN, since that authority solely resides with SWI. [See Child Care
        Investigations             Handbook             6211,            located           at:
        http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6000.asp#LPPH_6211,
        Child       Care      Investigations       Handbook      6211.1,       located     at:
        http://www .dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6000.asp#LPPH_62 l l _ l
        and     Child     Care      Investigations    Handbook      6241.2,     located    at:
        http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6000.asp#LPPH_624 l ].

    48. In October to November 2020, CCI reviewed some examples cited by the Monitors as
        possibly resulting in inappropriate dispositions and used them to educate and train staff
        to improve outcomes for children served by the Division.

    49. In November 2020, when the RCCI Screening Unit moved to SWI, 3 RCCI intakes,
        with an alleged victim in PMC, were reclassified as a PN, compared to 62 intakes in
        November 2019.

    50. On November I, 2020, the five CCI program specialists clearly established roles to
        support the field and division with specializations as follows:
            a. Information Technology and Data Analysis Needs;
            b. Training (Conference and Continued monthly education);
            c. Policy Analyst/Revisions and Field Co mmunications;
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 16 of 49



             d. External Communications (FITS, Legislative Inquires) and Employee
               Misconduct Review (Foster Care Ombudsman, Office of Consumer Relations);
               and
             e. Project Management, Compliance Tracking and Overall Division Improvement
               efforts

        The clearly established roles ensure implementation of plans and streamline intra-
        division communication and structure.
    51. In November 2020, RCCI redesigned its Blueprints to be a monthly distribution to
        RCCI staff, which provides clarification of practices and polices identified as areas of
        needed improvement during the month. The Blueprints will cover issues identified by
        leadership in the CCI Division. The first edition of this new format was sent to RCCI
        staff on November 25, 2020 and focused on timely, accurate, and thorough
        documentation in IMPACT and CLASS. [Source Documents: email dated December
        I, 2020, from Bugg to Monitors (Policy Updates and Communications) and November
        2020 - Blueprints For Quality Investigations Memo, uploaded to the Monitors'
        SharePoint on January 14, 2021].

    52. In November 2020, RCCI began planning its annual CCI Conference, which will
        provide additional training and educational opportunities for RCCI staff. The
        conference is scheduled to be held in person in July 2021; however contingency plans
        are being made to provide conference material virtually if necessary due to the ongoing
        COVID-19 pandemic.

    53. In November 2020, in an effort to decrease the use of CLASS as the primary reporting
        system, RCCI staff made effo11s to use IMPACT 2.0 as the primary system for
        investigation documentation to determine whether this maximizes efficiency. The
        feedback provided within the next six months will help identify whether there are any
        additional barriers to using IMPACT 2.0 as the primary system of entry for RCCI
        investigations.

    54. On November 5, 2020, RCCI and the DFPS division developed a formal process for
        RCCI to consult with the SI division on its investigations. The process is memorialized
        in policy and provides that under certain circumstances, the SI division must be
        consulted prior to an investigation by RCCI. The new policy was published November
        30, 2020. [Source Document: (November 2020 - 6143 CPI Special Investigators),
        uploaded to the Monitors' SharePoint on January 14, 2021 ].

     55. On November 16, 2020, RCCI met with the DFPS Talent Acquisition Group, which
         has recruiting and hiring responsibilities for the agency, to discuss improving DFPS
         external-facing RCCI webpage as well as discussing additional areas for recruiting
         avenues not historically utilized by RCCI. RCCI began review of historic minimum
         qualifications and job descriptions for RCCI Investigators and Supervisors. RCCI is
         updating the website information to accurately indicate job duties. Additionally, RCCI
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 17 of 49



       is reviewing the hiring practice related to interview questions and screening to identify
       the most qualified candidates for future vacancies. To improve outreach and education
       about the division, DFPS will also begin posting job notifications on the agency's
       Facebook page and on Linkedln, with the goal of expanding the applicant pool for
       available positions.

    56. On November 19, 2020, RCCl met with the DFPS Director of Human Trafficking to
        discuss CCI policy and practices regarding Human Trafficking and Labor Trafficking.
        A plan was made to identify and address gaps in RCCl policy and to work with the
        Human Trafficking division to provide training to RCCI staff on the Human
        Trafficking program and IMPACT 2.0 data fields that should be completed to reflect
        assumed or confirmed victims of trafficking. Training is scheduled for January 26, and
        28, 2021.

    57. On November 19, 2020, RCCI launched a new data dashboard aimed at improving the
        utilization of data reports. The new dashboard is released twice a week to Program
        Administrators and provides data regarding timeliness of initiations, face-to-face
        contact tracking, and delinquent investigation reporting for RCCI investigations. This
        will provide a tool for supervisors to use data to track issues within their program or
        unit and to provide feedback about inaccurate data entry.

    58. On November 20, 2020, RCCI began a safety plan workgroup aimed at improving
        current practices on assessing child safety and implementing safety plans to mitigate
        risk. Improvements will include revision to current policy and procedures and
        development of job aids and training around identifying safety concerns. The project's
        products, including any changes to policy, are scheduled for release March l, 2021.

    59. On November 30, 2020, RCCI published policy updates regarding the following areas
        effective on December 1, 2020:
             a. Joint coordination in reference to investigations with: CPI, SI Division,
               Heightened Monitoring division, and Law Enforcement; the update moves all
               three sections of policy to the same area in addition to clarifying when CC[
               should request assistance from the SI Division [See Child Care Investigations
               Handbook               Section          6140,            located           at:
               http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6000.asp#LPPH_6
                140,   Child Care Investigations Handbook Section 6141, located at:
               http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6000.asp#LPPH_6
                141,   Child Care Investigations Handbook Section 6142, located at:
               http://www.dfps .state.tx.us/handbooks/CCI/Files/LPPH_pg_6000.asp#LPPH_6
                142 and Child Care Investigations Handbook Section 6144, located at:
               http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6000.asp#LPPH_6
                144];
             b. Merging investigations See Child Care Investigations Handbook Section 6262,
               located                                                                    at:
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 18 of 49



               http://www.dfps.state.tx.us/handbooks/CCI/Fi1es/LPPH_pg_6000.asp#LPPH_6
              262];
            c. Addressing case initiation entries [Source Document: (November 2020- Section
              6413 Documenting the Initiation and Face to Face), uploaded to the Monitors'
               SharePoint on January 15, 2021 ];
            d. Providing guidance on when administrators should be added as an alleged
               perpetrator in an investigation [See Child Care Investigations Handbook Section
              6627,                                   located                               at:
               http://www.dfps.state. tx. us/handbooks/CCI/Fi les/LPPH_pg_6600.asp#LPPH_6
               627];
            e. Updating documentation deadlines to require same day documentation of
              contacts with alleged victims in IMPACT 2.0 [Source Document: (September
              2020 - 6413.2 Documenting Time Frame-Required Contacts in IMPACT
               (Numbered as Policy 6412.2 as of Jan 2021 ), uploaded to the Monitors'
               SharePoint on January 15, 2021];
            f. Removing exceptions to contacting alleged victim within required timeframes
               [formerly CCI Handbook Section 6412. l l]; and
            g. Requiring case assignment staffings be held prior to initiation of an
               investigation. [See Child Care Investigations Handbook Section 6362, located
              at:
              http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6000.asp#LPPH_6
              362].

    60. In December 2020, CCI's Complex Investigations Division's duties which historically
        support the field with serious incidents of abuse, neglect or exploitation and ARIF's,
        were analyzed and the following revisions and updates were made to their traditional
        duties:

            a. Tracking CCI investigation findings that are overturned following internal
              reviews, ARIFs, or a hearing conducted by the State Office of Administrative
              Hearings (SOAH). By tracking this information, CCI's Complex Investigations
              Division will identify and evaluate any trends or patterns that may contribute to
              investigation findings being overturned and identify areas of needed
              improvement. This information will be shared with training, policy, and RCCI
              leadership so specific areas in need of improvement can be identified and used
              to improve quality and strength of findings. This tracking document was
              finalized in December 2020 and applied retroactively. [See ARIF and SOAH
              Tracking Tool, uploaded to the Monitors' SharePoint on January 14, 202 l ].
            b. Reorganization of QA T - Effective December I, 2020, the QAT was
              reorganized to report under the Complex Investigation Division to provide clear
              support to the field and quality and revie w of child safety decision with repo rting
              back to the field.
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 19 of 49



            c. Support to Field on Backlog of Cases - To assist in reducing the CCI
              investigation backlog, effective December 21, 2020, the CCI Complex
              Investigations Division began assisting supervisors in review and approval of
              investigations currently pending supervisor approval to free up supervisors for
              case consultations with their team and oversight in active investigations.

    61. In December 2020, after an evaluation of training needs concluded, CCI began monthly
        training required of front-line CCI staff which will occur in two- to four-hour blocks
        going forward each month and will be led by experts, such as the DFPS Special
        Investigations division or the Human Trafficking division. This additional training is
        anticipated to result in 24-48 hours annually of additional education to front-line staff
        to improve the quality of investigations as well as outcomes with child safety and
        investigative findings.

    62. In December 2020, RCCI required a four-hour trammg session on "Critical
        Communication" delivered by the DFPS Special Investigations Division. Course
        objectives included recognizing and mitigating agitation in clients and identifying
        critical communication skills to effectively resolve agitation. Sessions were offered
        December 9 and 16.

    63. On December 4, 2020, the new CCI Director met with RCCI leadership to discuss
        improvement efforts and the overall direction of the program. Discussion was held
        about how the program's investigations and decisions must be guided by child safety
        and the importance of being accountable, and holding others accountable, for
        investigation work. In addition, review of prior investigative findings which were found
        to be deficient in disposition were used to provide feedback to CCI leadership about
        gaps in the investigative process and to provide guidance about how to further develop
        their own staff to improve quality of investigations and safe outcomes for children.

    64. On December 7, 2020, CCI's QAT released FY20's Q4 Case Reading report for general
        program improvement (not PMC specific). The case read report included
        recommendations for program improvement that were shared with CCI leadership
        members, including reviewing the current safety plan policy and creating a central
        location for field staff to have resources for their investigations.

    65. On December 10, 2020, DFPS's CaseTrack was made available to RCCI staff. [Source
        Document: CaseTrack Training Materials, uploaded to the Monitors' SharePoint on
        January 14, 2021 ]. This system will ensure external case records that were not uploaded
        into OneCase are tracked, archived, and are accessible in one centralized system
        following submission from the field. Administrative staff will complete a training on
        using the system and will be able to begin the process of submitting the case files to
        the DFPS Records Management Group for processing.

    66. On December I 0, 2020, the CCI Director notified program administrators that the
        dashboard created on November 19, 2020, will be used to generate weekly reports for
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 20 of 49



        State Office to identify areas of noncompliance with timeliness of investigations,
        initiations, and face-to-face contacts. Effective the week of January 5, 202 l, program
        administrators are required to report weekly the status of their program.

    67. On December 15, 2020, the December Blueprints was sent to RCCI staff. This edition
        focused on strategies for maximizing time and conducting more efficient
        investigations, such as knowing who needs to be interviewed prior to visiting the
        operation and documenting contacts and investigative tasks as they are handled.
        [Source Documents: email dated December 18, 2020, from Bugg to Monitors ( Contract
        update, Blueprillt, and SSCC Meetings) and December 2020- Blueprints For Quality
        Investigation.., Memo, uploaded to the Monitors' SharePoint on January 14, 2021].

    68. On December 16, 2020, RCCI leadership identified gaps in investigation completion
        due to lack of coordination, communication, and understanding between DFPS and law
        enforcement. Education on case-by-case examples is being provided, along with
        encouragement to utilize Sis, as their background is in law enforcement, to bridge
        investigative gaps. RCCI also developed a communication concerning a new standard
        letter for use when conducting joint investigations with law enforcement. [Source
        Document: Letter Template to Request Records from Law Enforcement Email
        Attachment, uploaded to the Monitors' SharePoint on January 14, 2021). This letter
        was finalized January 13, 2020, and requests that law enforcement records be provided
        to RCCI in a timely manner, so that RCCI may move forward with making case
        determinations m investigations worked jointly with law enforcement.

    69. On December 22, 2020, Field Communication #30, Conducting Searches in CLASS
        and accompanying Job Aid, were sent to all RCCI staff. Field Communication #30
        provides a refresher for conducting a person search in CLASS using the Global Search
        Feature. This was to assist staff to identify operations that had the same or affiliated
        persons in charge so that staff can determine whether similar allegations existed at the
        previous operation (as required by new policy 6627 Repeated Allegations Involving
        the Same Operation or Person in Charge, effective December l, 2020). See also
        paragraphs #40 & #55. [Source Document: December 2020 Email from Bugg to
        Monitors, uploaded to the Monitors' SharePoint on January 14, 2021].

    70. On December 22, 2020, Field Communication #31, Clarification on Safety Plans, was
        disseminated to all RCCI staff. This field communication clarifies that staff are required
        to conduct an on-site visit to ensure safety is adequately assessed before a safety plan
        is put into place. [Source Document: December 2020 Email from Bugg to Monitors,
        uploaded to Monitors' SharePoint on January 14, 2021 ].

     71. On December 23, 2020, CCI's QAT conducted a sample review of investigations to
         ensure staff are following policy requiring assignment conferences, including the
         investigator and supervisor, prior to investigation initiation, a requirement which went
         into effect December I, 2020 [See Child Care Investigations Handbook Section 6362,
         located                                                                               at:
         http://www.dfps.state. tx. us/handbooks/CCI/Fi les/LPPH_pg_6000.asp#LPPH_6362].
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 21 of 49




       The review indicated that:
           a. Findings were that seven of 14 cases had a documented Investigation
             Assignment Conference, of which there were deficient practices/documentation
             at the time of the case read on the open investigation.
           b. Findings related to the Interim Staffing as required by policy only were
             documented in eight of 14 cases at the time of the case read on the open
             investigation.
           c. Following the findings, conferences were held with program administrators by
             the Director, to address the gaps identified, share with them the findings of the
             review and advised that oversight is needed to make certain that this is completed
             on all investigations. In addition, it was requested that the Quality Assurance
             Team add this new section to their case reads for ongoing monitoring of
             compliance with policy.

    72. On January 4, 2021, RCCI published policy that clarifies when to select the Purpose
        Code: Initiation in IMPACT 2.0 and when to select Purpose Code: Gather/Obtain,
        provides updates to Human Trafficking policy, and clarifies that investigations may be
        closed before receiving a final autopsy when other evidence is already available to
        determine the allegation dispositions. [See Child Care Investigations Handbook
        Section                        6145,                    located                     at:
        http://www.dfps.state. tx. us/handbooks/CCI/Fi les/LPPH_pg_ 6000.asp#LPPH_6145,
        Child     Care     Investigations    Handbook       Section     6412,     located   at:
        http://www.dfps.state.tx.us/handbooks/CCI/Fi1es/LPPH_pg_6400.asp, and Child Care
        Investigations        Handbook           Section        6524,         located       at:
        http://www.dfps.state. tx .us/handbooks/CCI/Files/LPPH_pg_6400.asp#LPPH_6524].

    73. CCI's QAT continues to review investigations to determine compliance with
        requirements set forth in policy and statute, in addition to assessing for the overall
        quality of work produced. The QAT reports will continue to be shared with program
        leadership to identify areas of strengths and improve on areas of weakness.


EFFORTS RELATED TO REMEDIAL ORDER 5 - Timely Initiation of Investigations

    74. On April 23, 2019, an email was sent to RCCI staff requiring supervisors to review
        initiation materials, including a PowerPoint training, for conducting initiations with
        all victims with their units no later than June 23, 2019. [Source Document: Exhibit
        A.3 - PowerPoint - CCI: Face-to-Face Initiation with Victim(s), admitted in
        September 3, 2020 Show Cause Hearing].

    75. On August 27, 2019, the CCI QAT began work on developing a tool to assess the
        quality of RCCI investigation initiation. This tool was operational as of October 25,
        2019. [Source Document: Exhibit A.9 - Quality Assurance survey tools, admitted in
        September 3, 2020 Show Cause Hearing].
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 22 of 49



    76. On December 20, 2019, CCI published a field communication on the CCI Intranet
        Communication Page with instructions for its staff regarding the new enhancements
        and features in IMPACT that rolled out on December 19, 2019, and related policy
        changes. At that time, the Contact Detail page was enhanced to add a new contact
        purpose of "Initiation" to be used in the investigation phase; the field communication
        stated that all staff can now document all initiations, including face-to-face initiations,
        in IMPACT, and that all initiations, regardless of method, must be documented in
        IMPACT. [Source Document: Exhibit A.21 - CC/ Field Communication# 017, dated
        December 20, 2019, admitted in September 3, 2020 Show Cause Hearing]. On January
        6, 2020, CCI disseminated by email to RCCI staff Field Communication # 17 related
        to Remedial Order 5. [Source Documellf: Exhibit A.21 - CCI Field Communication
        #017, dated December 20, 2019, admitted in September 3, 2020 Show Cause Hearing].
        [Source Document: ( Initiation and Face-to-Face Contact - History of Policy
        Changes), uploaded to the Monitors' SharePoint on January 15, 2021.)

    77. In April 2020, the QAT began monthly case reads for quality review which, among
        other aspects of the investigation, assess initiations in closed abuse/neglect
        investigations. RCCI uses these quarterly reports to identify gaps and further improve
        policy and practice and provide additional training based on any identified needs.

    78. In May 2020, RCCI reviewed the policy initially set forth in Field Communication #08:
        Face-to-Face Initiations with Multiple Victims. It clarified that investigations are
        initiated by face-to-face contact with all alleged victims. (CCI Handbook 6411 defines
        what constitutes initiation; this Handbook section was revised November 30, 2020, as
        discussed in paragraphs 87 and 88 below). [Source Document: (November 2020- 6411
        What Constitutes an Initiation), uploaded to the Monitors' SharePoint on January 14,
        2021 ].

    79. On July 10, 2020, the CCI QAT finished case reading to determine whether
        investigation initiation occurred within then-policy guidelines for the time covering
        March, April, and May 2020 (FY20 Q3). Using the methodology at the time, for
        intakes received between July 31, 2019, and May 31, 2020, that resulted in an
        investigation closing between March I and May 31, 2020, 89% of Priority 1
        investigations were initiated timely ( 17 of 19 investigations) and 94% of Priority 2
        investigations were initiated timely (222 of 237 investigations). For intakes received
        between March I and May 31, 2020, for which the investigation was still in progress
        at the time of the case reading, 100% of Priority I investigations were initiated timely
        (5 of 5 investigations) and 90% of Priority 2 investigations were initiated timely (43 of
        48 investigations).      [Source Documents: Exhibit A.32 - RCC/ Open Cohort
        Investigations Report - Q3 and Exhibit A.33 -- RCCI Closed Cohort Investigations
        Report - Q3, updated September I, 2020, admitted in September 3, 2020 Show Cause
        Hearing].

     80. On July 23, 2020, a reminder email was sent to RCCI staff to reiterate the expectation
         that staff utilize IMPACT 2.0 automation as directed in Field Communication #017:
         Automation Roll Out. This email included a copy of Field Communication #017 and
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 23 of 49



       job aids, originally sent on December 19, 2019. [Source Document: Exhibit A.21 -
       CCI Field Communication # OJ 7, dated December 20, 2019, admitted in September 3,
       2020 Show Cause Hearing].

    81. All staff were required to attend one of five sessions offered between August 18, 2020,
        and September 4, 2020. The purpose of the webinars was to provide training on and
        reiterate the use of the IMPACT automation.

    82. On August 31, 2020, CCI's QAT began sending a daily Face-to-Face Initiation Report
        (replacing the weekly report) to Supervisors and Program Administrators that captures
        initiations coming due and initiations past due. This information allows Supervisors
        and Program Administrators to more closely monitor the timeliness of initiations.

    83. On September 1, 2020, CCI released its first CCI Blueprints for Quality Investigations.
        The Blueprints provide tools for supervisors to guide in-depth discussion of policy,
        procedures, and clarifications with their teams. The Blueprint for September covered
        policy changes that went in effect September I and included an updated copy of the IT
        Automation Case Reading Checklist and job aid that provided an overview of the
        acceptable methods of initiation at that time and how to improve documentation.
        [Source Documents: Email dated September 7, 2020, from Carmical to Monitors (RE:
        RCCI updates), uploaded on January 14, 2021].

    84. On September 3, 2020, Field Communication #026: Publication of changes to
        Initiation, Face-to-Face with Alleged Victims, and RC Provider Notification was sent
        to RCCI staff announcing the publication of the September 1, 2020, policy along with
        a crosswalk guide to compare and explain the revisions to specific sections of policy.
        [Source Document: ( Field Communication #026), uploaded to the Monitors'
        SharePoint on January 14, 2021].

    85. On September 9, 2020, RCCI reviewed the definition of initiation and made a policy
        change that treats face-to-face contact with alleged victims and initiation of an
        investigation as two separate measures. This change was not intended to affect the
        timeframes by which RCCI is required to initiate investigations or to make face-to-face
        contact with all alleged victims. Rather, the change broadened the acceptable methods
        by which the initiation requirement can be met (e.g., by face-to-face contact with any
        victim, contact with child-care operation staff, contact with the caregivers) if the
        information constitutes initiation as defined in policy. [Source Document: Initiation
        and Face-to-Face Contact - History of Policy Changes, uploaded to the Monitors'
        SharePoint on January 15, 2021 ].

    86. On November 19, 2020, RCCI launched a new data dashboard aimed at improving the
        utilization of data reports. The new dashboard is released twice a week and provides
        data regarding timeliness of initiations, face-to-face contact tracking and delinquent
        investigation reporting for RCCI investigations. This will allow education to occur with
        identified issues of inaccurate data entry and provide a tool for supervisors to use data
        to track issues within their program or unit.
  Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 24 of 49




          87. On November 25, 2020, an email was sent to RCCI staff providing notification of
              policy changes effective December 1, 2020, including changes limiting the acceptable
              method of investigation initiation to the first face-to-face contact, or attempted face-to-
              face10 contact, with an alleged victim, and requiring case assignment staffings to occur
              at the beginning of the investigation. Requiring these staffings earlier in the
              investigation provides an opportunity for the supervisor to discuss a plan with the
              investigator for the investigation, including contacting all alleged victims timely and
              assisting in identifying any other sources that should be contacted to determine child
              safety. [Source Document: Email dated November 25, 2020, from DFPS CCL
              Investigations to RCCI (Policy Changes Effective December 1, 2020 Effective
              December 1, 2020, uploaded to the Monitors' SharePoint on January 14, 2021).

          88. On November 30, 2020, RCCI published the initiation changes in policy to require
              initiation to constitute the first face-to-face contact with each alleged victim. If contact
              is attempted but unsuccessful, the investigator must continue to make attempts within
              the priority time frame until the contact is successful. The policy was effective
              December I, 2020. [Source Document: (November 2020 - 6411 Defining What
              Constitutes an Initiation), uploaded to the Monitors' SharePoint on January 14, 2021].

          89. On December 8, 2020, the dashboard was modified to capture a 30-day compliance
              view, as opposed to the month-to-date original design which captured compliance from
              the beginning of each month. This allows more oversight on trends and patterns without
              resetting each month.

          90. On December 21, 2020, RCCI submitted an IMPACT enhancement request to disable
              the feature that allows exceptions to face-to-face contact requests to be entered in
              IMPACT 2.0 as well as a request to allow RCCI staff to select the option of Human
              Trafficking as an allegation type.

          91. CCI changed its policy to discontinue and no longer approve face-to-face contact
              exceptions effective on December 1, 2020. [Source Documents: (November 2020 -
             6412 Time Frames for Face), uploaded to the Monitors' SharePoint on January 14,
              2021 and email dated December I, 2020, from Bugg to Monitors (Policy Updates and
              Communications)]. The discontinued policy was formerly housed in Child Care
              Investigations Handbook section 6412.11.

          92. On December 22, 2020, RCCI began development of a job aid for conducting person-
              merges in IMPACT 2.0. This will improve efforts to merge information regarding a
              person when an alleged victim is entered in IMPACT more than once as well as to
              merge unknown victims at the time of intake with an appropriate alleged victim that
              was identified during the course of the investigation. Merging will improve results

to Policy clarified on January 4, 2021, to align with Court' s Order, that initiation of an investigation occurs once face-
to-facc contact has been made with all alleged child victims within priority timeframe. The language of attempted
face-to-face remains in IMPACT only as a placeholder until case worker makes successful face-to-face contact. See
Bugg email sent to Monitors dated January 4 , 2021.
     Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 25 of 49



               found during a history search as well as documentation in the record. Follow up
               instruction regarding this IMPACT function will be finalized and provided to field staff
               prior to January 29, 2021.

          93. On January 4, 2021, RCCI published policy that clarifies when to select the Purpose
              Code: Initiation in IMPACT 2.0 and when to select Purpose Code: Gather/Obtain.
              This clarification requires case initiation with all alleged victims during the required
              priority time frame. [See Child Care Investigations Handbook Section 6412.2, located
              at:
              http://www.dfps. state .tx. us/handbooks/CCI/Files/LPPH_pg_ 6400.asp#LPPH_6412_2
               ].

          94. To comply with the December 2020 Court Order, RCCI revisited relevant division
              policy and procedures. For clarity purposes, RCCI revised its policy related to
              initiation information documented in IMPACT and CLASS. Pursuant to the revised
              policy, beginning with data produced on and after January 4, 2021, the initiation of the
              investigation will not be captured based on the initiation entry type in IMPACT, but
              instead calculated for compliance once the investigator sees all PMC children who are
              the alleged victims in the investigation. The usage of contact entry type will be utilized
              as the first contact with a victim in reporting systems as it is a required field to close
              investigations so must be used at some point during the life of the case. (Source
              Document: (Initiation and Face-to-Face Contact - History of Policy Changes),
              uploaded to the Monitors' SharePoint on January 15, 2021.]

          95. RCCI's on-going improvements will continue to occur especially to enhance
              documentation compliance and utilization of reporting software. This will occur by
              transitioning to primarily using IMPACT for the official record of CCI investigative
              actions.

          96. In review of data reports provided to the monitors for initiation data based on
              methodology in place as of January 4, 2021, 11 for Priority I investigations (i.e.,
              initiation of an investigation occurs once face-to-face contact with all alleged victims
              are made within 24-hours of intake) during FY20Q4 (June-August):
                   a. Closed Investigations 12 - 78% (21 out of 27 investigations)

          97. Effective, September I, 2020, monthly data reports, instead of quarterly data reports,
              were used and included review of the data which were provided to the Monitors as
              follows for Priority I investigations:
                   a. September 2020 - 86% (6 out of 7) Cases Closed
                   b. October 2020 - 83% (5 out of 6) Cases Closed


11Methodology on initiation was changed effective January 4, 2021 to capture initiation to only be met once all children
in PMC class were seen face-to-face following review of the December 18, 2020 order of the Court. Previously,
initiation was found to be complaint based upon policy implemented at the time
12 Closed investigations are those that are completed with all relevant documentation finalized and approved by

supervisor.
 Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 26 of 49



              c. November 2020- 92% ( 12 out of 13) Cases Closed

EFFORTS RELATED TO REMEDIAL ORDER 7 - Face-to-Face Contacts

      98. Between February and March 2019, CCI developed policy and job aids to strengthen
          requirements around initiation of investigations through face-to-face contact with
          alleged child victims. These policy development activities included, among other
          topics, emphasizing the underlying requirement for documentation and initiation by
          face-to-face contact with all alleged victims involved in an intake of abuse, neglect, or
          exploitation, defining exceptions to initiation of investigations through face-to-face
          contact, and clarifying the supervisor exception approval process. [Source Dornment:
          Exhibit A.I (CC/ Job Aid - Face-to-Face Initiations with Victim(s)), admitted in
          September 3, 2020 Show Cause Hearing].

      99. In March 2019, CCI sent a field communication to its staff regarding exceptions and
          extensions to initiation through face-to-face contact with all alleged victims. This
          policy was later clarified in December 2019, as described further in Paragraphs 87 and
          88. The March field communication provided in relevant part:
               a. An "exception" occurred when making face-to-face contact with one or more
                 of the victims was not possible due to reasons explained in policy, including: I)
                 the alleged victims are deceased; 2) the alleged victims' whereabouts were
                 unknown during the entire course of the investigation; or 3) other circumstances
                 beyond the investigator's control prevent the interview or observation from
                 taking place within the initiation time frame.
               b. An "extension" expanded the timeframe for face-to-face contact with one or
                 more of the victims beyond the 24- or 72-hour requirement. A supervisor might
                 approve an extension for the investigator to make face-to-face contact with all
                 alleged victims in the following situations: I) the alleged victims' whereabouts
                 are unknown (guidance also noted the next steps to take in this circumstance);
                 2) the alleged victims no longer live in Texas; and 3) a Child Protective
                 Investigator, law enforcement officer, or children's advocacy center has already
                 interviewed the alleged victims about the same allegations prior to the intake
                 report being received (there is further guidance on this in the field
                 communication). The timeframe for the initial face-to-face contact could be
                 extended by up to five days for a Priority I investigation and up to seven days
                 for a Priority 2 investigation, or as soon as circumstances allowed. [Source
                 Document: Exhibit A.2 (Field Communication# 008, dated March 11, 2019),
                 admitted in September 3, 2020 Show Cause Hearing].

      100. On April 23, 2019, an email was sent to RCCI staff to require supervisors to deliver
         a PowerPoint training to their staff regarding face-to-face contact no later than May
         23, 2019. [Source Document: Exhibit A.3 ( PowerPoint- CCI: Face-to-Face Initiation
         with Victim(s)). admitted in September 3, 2020 Show Cause Hearing].

      IO I. Between April and October 2019, RCCI began and completed development of case
         reading activities related to initiation of investigations by face -to-face contact with
         alleged victims. These activities included the following:
   Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 27 of 49



                   a. Development of quarterly case reading reports; and
                   b. Development of a process for utilizing data for quality assurance (QA) in
                     determining which cases to read for assessment of face-to-face contact made
                     with all victims, and if face-to-face contact did not occur, whether an approved
                     exception or extension was documented. 13

          102. On October 25, 2019, RCCI finalized its QA review tool, which included a
             qualitative look at exceptions and extensions to face-to-face contact with all alleged
             PMC victims and assessed whether exceptions and extensions were granted. [Source
             Document: Exhibit A.9 (QA survey tools), admitted in September 3, 2020 Show Cause
             Hearing].

          103. On November l, 2019, trammg was developed to address the new IMPACT
             automation that rolled out on December 19, 2019, which allowed documentation of
             face-to-face contact and exceptions in IMPACT. The training development was
             completed on December 18, 2019, and included the following:

                   a. IMPACT job aids to include entering exceptions and extensions to initiation
                     by face-to-face contact with all victims once IMPACT automation is
                     completed;
                   b. unit training on face-to-face contact with all victims; and
                   c. RCCI field staff training on face-to-face contact with all victims.

          I04. In December 2019, in anticipation of the upcoming automation enhancements, CCI
             disseminated the RCCI Job Aid: Face-to-face Initiations with Victims to RCCI staff,
             along with the instructions to document contacts with alleged victims in IMPACT and
             CLASS. These documents provided updated policy and provided instructions for staff
             to utilize new features in IMPACT 2.0. [Source Document: Exhibit A.20 (CC/ Job
             Aid: Face-to-Face Initiation with Victims in IMPACT), admitted in September 3, 2020
             Show Cause Hearing]. In addition, CCI published a field communication on the CCI
             Intranet Communication Page with instructions for its staff regarding the new
             enhancements and features in IMPACT that were put in place. [Source Document:
             Exhibit A.21 (CC/ Field Communication #017), dated December 20, 2019, admitted
             in September 3, 2020 Show Cause Hearing].

         105. Beginning January 2020, the IMPACT enhancements and automation were taught
            to newly hired investigators as part of Basic Skills and Development (BSD).

          l 06. In February 2020, the BSD IT training curriculum was enhanced to incorporate the
              IMPACT changes.

         107. In March 2020, RCCI's QAT also began pulling the report "Face-to-Face Initiation
            with Victim" on a weekly basis and sending it to each Program Administrator to
            provide data on the use of the IMPACT automation to document face-to-face contacts
            in compliance with policy. This is to ensure RCCl staff are using the new automation


u The definitions of exceptions and extensions were modified in December 2019, as addressed above.
     Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 28 of 49



              appropriately and documenting initiations in IMPACT. This report pulls investigations
              that started on and after December 20, 2019. RCCI's QAT continues to track
              documentation until it has been entered by the assigned investigator or until the
              investigation closes.

          I08. The QAT began monthly case reads for quality review in April 2020, which among
             other aspects of the investigation, assesses face-to-face contacts and exceptions in
             closed abuse/neglect investigations. The first quarterly report came out in September
             2020. RCCI uses the quarterly reports of the QAT to identify gaps, further improve
             policy and practice, and provide further training based on any identified needs. For
             more information regarding the QAT monthly case reads, please see paragraphs 29, 64,
             77, 79, and 144.


          109. In May 2020, CCI began reviewing the policy initially set forth in Field
             Communication #08: Face-to-face Initiations with Multiple Victims, which clarified
             that investigations are initiated by face-to-face contact with all alleged victims. CCI
             reviewed the definition of initiation and released a policy change to treat face-to-face
             contact with alleged victims and initiation of an investigation as two separate measures.
             This change was not intended to affect the timeframes by which CCI is required to
             initiate investigations or to make face-to-face contact with alleged victims. The
             change, which went into effect on September I, 2020, broadened the methods by which
             initiation can be met (e.g., by face-to-face contact with any victim, contact with an adult
             involved in the allegation, contact with significant collateral) if the information
             constitutes initiation as defined in policy. 14 [Source Document: Exhibit A.2 (CCI Field
             Communication # 8, dated March 11, 2019), admitted in September 3, 2020 Show
             Cause Hearing, CC/ Field Communication #26, dated September 3, 2020, uploaded to
             the Monitors' Sharepoint January 14, 2021, and [Source Document: Exhibit A.l (CCI
             Job Aid - Face-to-Face Initiations with Vicrim(s)), admitted in September 3, 2020
             Show Cause Hearing].

          110. In May 2020, QAT updated the weekly Face-to-face Initiations Report to include a
             column to reflect whether an approved exception to face-to-face contact with the
             alleged victim was documented in IMPACT as required. Given the time sensitivity of
             contacts with alleged victims, a new daily report for face-to-face contact was
             developed, and the QA team began disseminating the report to supervisors, program
             administrators, and the CCI Director on August 27, 2020.

          111. On July 10, 2020, QAT finished case reading to determine whether face-to-face
             contact with victims occurred within policy guidelines for the time period covering
             March through May 2020 (state fiscal year Quarter 3). This data report reflects that
             42% of victims in investigations closed during this period were not contacted timely.
             However, it appears that a significant percentage (estimated at 132 out of 246

1
 ~ Effective November 30, 2020, and January 2, 2021, this policy was updated again Lo clarify that investigations were
initiated by face-to-face contact of all alleged child victims within 24-hours of intake as discussed above and below.
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 29 of 49



       investigations, or 54%) predate the December 2019 automation changes utilized to
       measure compliance through the data report as opposed to the qualitative case read; at
       the time of that change, there was no requirement to go back and document this
       information in IMPACT. Moreover, a preliminary review indicated that additional
       guidance to field staff may be required to increase documentation in IMPACT as
       opposed to CLASS. As reflected in the DFPS Q3 case reading reports for timeliness of
       investigation initiation, it appears that timely initiation by face-to-face contact is
       occurring in a high percentage of cases. DFPS will continue to identify and offer
       needed technical assistance in this regard. The internal case reading for face-to-face
       contact indicated that for intakes received between July 31, 2019, and May 31, 2020,
       that resulted in an investigation closing between March 1 and May 31 , 2020, face-to-
       face contact was made with 86% of alleged victims in Priority I investigations and 94%
       of alleged victims in Priority 2 investigations within 24 or 72 hours or there was an
       exception. For intakes received between March 1 and May 31, 2020, where the
       investigation was still in progress at the time of the case reading, face-to-face contact
       was made with 100% of alleged victims in Priority I investigations and 90% of alleged
       victims in Priority 2 investigations within 24 or 72 hours or there was an exception.

    112. On July 23, 2020, a reminder email was sent to RCCI staff to reiterate the
       expectation that staff utilize IMPACT 2.0 automation as directed in FC #017
       Automation Roll Out. This email included a copy of Field Communication #017 and
       job aids, originally sent on December 19, 2019. [Source Document: Email dated July
       23, 2020, from CCL Investigations to CCI Staff, Required Documentation Procedures
       for Automation in IMPACT2.0(Required Documentation Procedures for Automation
       in IMPACT 2.0), uploaded to the Monitors' SharePoint on January 14, 2021].

    113. In August 2020, RCCI initiated an IT project to address an issue identified in the
       review of data for face-to-face contacts with alleged victims. In reviewing the data, it
       was apparent that some RCCI staff were selecting multiple alleged victims per contact
       rather than making a separate contact per alleged victim. This resulted in the same
       date/time stamp for every individual selected for that face-to-face entry. RCCI
       requested an enhancement to IMPACT 2.0 that would result in an error message being
       displayed anytime CCI staff attempt to select more than one alleged victim per contact
       entry. This project was completed December 23, 2020, after IT corrected a defect in
       the original code.

    114. IMPACT automation webinars were offered to all RCCI staff in August and
       September 2020. All staff were required to attend one of five sessions being offered
       between August 18, 2020, and September 4, 2020. The purpose of the webinars was
       to provide training on and reiterate the use of IMPACT enhancements to document
       face-to-face contacts.

    115. On September 1, 2020, the CCI Handbook was updated to separate the initial face-
       to-face contact with alleged victims from the initiation of the investigation [Source
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 30 of 49



        Document: ( Initiation and FTF - History of Policy Changes), uploaded to the Monitors'
        SharePoint on January 15, 2021].

     116. On September l, 2020, CCI released its first CCI Blueprints for Quality
        Investigations. The Blueprints provide tools for supervisors to guide in-depth
        discussion of policy, procedures, and clarifications with their teams. The Blueprint for
        September covered policy changes that went in effect September I and included an
        updated copy of the IT Automation Case Reading Checklist and job aid that provided
        an overview of the acceptable methods of initiation at that time and improve
        documentation. [Source Document: September Blueprints provided to the Monitors on
        September 7, 2020].

     117. On September l, 2020, an updated IT automation case reading checklist was
        disseminated to CCI staff. The IT automation case reading checklist is a tool that was
        developed to assist investigators and supervisors with ensuring required documentation
        related to the December 2019 IMPACT enhancements, among other documentation
        requirements, are entered correctly in both CLASS and IMPACT. This automation
        checklist was previously provided in February 2020 and was updated to align with
        current CCI policy. [Source Document: (IT Automation Case Reading Checklist),
        uploaded to the Monitors' SharePoint on January 14, 2021].

     118. In November 2020, RCCI observed data in reports produced for compliance tracking
        that showed discrepancies in the time documented for face-to-face contacts entered in
        CLASS compared to those entered into IMPACT 2.0 for the same alleged victim. As a
        result, the November Blueprints focused on the importance of accurately entering case
        documentation. A data report was requested by the Division, to capture these
        discrepancies moving forward so that field leadership can review the entries and make
        corrections to reflect the accurate time that contact occurred. The initial report was
        received on December 17, 2020 and will be requested in following months for
        monitoring and to address any discrepancies prior to final reporting.

     119. On November 17, 2020, RCCI launched a new dashboard aimed at improving the
        utilization of data reports. The new dashboard is released twice a week and provides
        updates on timeliness of face-to-face contacts with alleged victims in RCCI
        investigations. The dashboard was amended December 8, 2020 to include a 30-day look
        back period (as opposed to the month-to-date compliance rate in the original design) to
        broaden compliance history captured on the report.

     120. On November 25, 2020, an email was sent to RCCI staff providing notification of
        policy changes effective December 1, 2020, including the change requiring contact
        with alleged victims be documented the same day the contact occurred. [Source
        Document: Email dated November 25, 2020 from CCL Investigations to Staff,
        (Notification of Policy Changes Effective December 1, 2020), uploaded to the
        Monitors' SharePoint on January 14, 2021].

     121. On November 30, 2020, RCCI amended the CCI Handbook, 6412.2 to require
        contact with alleged victims be documented in IMPACT 2.0 the same day the contact
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 31 of 49



       occurred. The amended policy removed any exceptions to making face-to-face contact
       with alleged victims from policy. The November update also included a requirement to
       conduct case assignment staffings before the initiation of an investigation [See Child
       Care      Investigations          Handbook      Section      6362,      located    at:
       http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6000.asp].

       Case assignment staffings provide supervisors and investigators with an opportunity to
       discuss investigation tasks, including plans to make timely face-to-face contacts with
       all alleged victims. These policy changes went into effect December l, 2020.

    122. On December l 0, 2020, the CCI Director notified the program administrators that
       the face-to-face contact and initiation dashboard will be used as a tool to generate
       weekly reports that should be used by Supervisors, Program Administrators, and State
       Office to track the timeliness of face-to-face contacts. Starting January 5, 202 l,
       Program Administrators began tracking non-compliances for face-to-face contacts and
       reporting back to State Office the reason for the alleged victim not having been seen.

    123. In December 2020, RCCI began development of a job aid for conducting person-
       merges in IMPACT 2.0 with an anticipated completion by the end of January 2021.
       Conducting correct person merges improves the accuracy of search results and is
       expected to reduce the number of alleged victims displaying as being past due on
       compliance reports where the victim still displays as "unknown" and shows no face-
       to-face contact has occurred.

    124. On December 21, 2020, RCCI submitted an IMPACT enhancement request to
       disable the feature that allows exceptions to face-to-face contact requests to be entered
       in IMPACT 2.0 as well as a request to allow RCCI staff to select the option of Human
       Trafficking as an allegation type. The policy to discontinue and no longer approve face-
       to-face contact exceptions went into effect January 4, 2021. The policy to discontinue
       and no longer approve face-to-face contact exceptions was effective on December I,
       2020. The discontinued policy was formerly available in CCI Handbook section
       6412. 11. [Source Document: (September 2020 - 6413.2 Documenting Time Frame-
       Required Contacts in IMPACT (Numbered as Policy 6412.2 as of Jan 2021 ), uploaded
       to the Monitors' SharePoint on January 15, 2021].

    125. On January 4, 2021, RCCI published policy that clarifies when to select the Purpose
       Code: Initiation in IMPACT 2.0 and when to select Purpose Code: Gather/Obtain. This
       change does not impact the face-to-face contact requirement with all alleged victims as
       part of case initiation and within the required priority timeframe. The use of the entry
       contact type simply provides a technical placeholder in IMPACT which allows cases
       to       be       closed      in       the      IMPACT          system.             [See
       http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6400.asp#CC1_6412_2].
     Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 32 of 49



          126. In review of data reports provided to the Monitors for face-to-face contact data
             based on methodology 15 in place as of January 4, 2021, for Priority I investigations
             during FY20Q4:
                  a. Alleged victims in PMC in Closed Investigations - 64% (30 out of 47)

          127. Effective, September I, 2020, monthly data reports, instead of quarterly data
             reports, were used, and review of the data provided to the Monitors are shown below
             for Priority 1 investigations:
                  a. September 2020 - 88% (7 out of 8) alleged victims in PMC Closed
                  b. October 2020 - 89% (8 out of 9) alleged victims in PMC Closed
                  c. November 2020 - 94% ( 17 out of 18) alleged victims in PMC Closed

         EFFORTS RELATED TO REMEDIAL ORDER 10 - Completion of Investigations

          128. RCCI must complete its investigations within 30 days, unless an extension is
             requested and approved. [See Child Care Investigations Handbook Sections 6610 and
             6611,                                  located                                 at:
             http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6600.asp#LPPH_66 l 0].

          129. RCCI Investigation completions likely have been impacted by several factors,
             including various policy changes discussed herein, primarily the ongoing modifications
             to the PN policy, and by a spike in intakes for investigations. In October 2019, there
             were 122 intakes opened for an investigation compared to 196 intakes open for
             investigation in October 2020. This shows a 61 % increase of intake for investigation
             in comparison to the same time last year.

          130. In June 2019, a field communication and corresponding job aid for investigation
             completions were provided to all RCCI staff providing detailed instruction on
             documenting extension requests and approvals in IMPACT. During the extension
             period, the investigator must attempt to obtain the necessary information for
             completing the investigation at least once per week and document the efforts made to
             obtain the information. If an extension is needed beyond the second extension (which
             may be seven, 14, or 21 days), the supervisor must consult with the manager to obtain
             approval for the extension, which must be documented. Extensions may be approved
             in the following situations:
                  a. Medical information is still needed;
                  b. An autopsy report is pending;
                  c. Law enforcement reports have not been received; or
                  d. An interview with the alleged perpetrator or other principal source involved in
                    the investigation has been delayed due to circumstances beyond the
                    investigator's control. [Source Documents: Exhibit A.4 (CCI Field
                    Communication # IO, dated June 19, 2019), and Exhibit A.5 (Child Care


15 Exceptions to face-to-face with victims were no longer utilized after policy revisions on December I, 2020. The
referenced data is compliance with actual face to face contact entries
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 33 of 49



              Investigations Job Aid: Extensions in IMPACT), admitted in September 3, 2020
              Show Cause Hearing].

    131. On September 11, 2019, CCI Field Communication #014 was released regarding
       amended policies to increase oversight of investigations and to formalize the following
       practice changes in how RCCI managed the work of its units. The changes noted in
       the field communication included the following:
            a. Requiring an interim staffing between the supervisor and investigator within
               ten days of intake, instead of within 20 days. This change was designed to
              support supervisor involvement earlier in the investigation to provide further
              direction and support toward completion.
            b. Requiring all investigations to be staffed by the 25th day after the date of the
               intake report. This staffing would either be a dispositional staffing for
              completion and submission of the investigation by the 30th day for approval, or
              an extension staffing to determine the appropriate extension reason and
               timeframe. [Source Document: Exhibit A.12 (Field Communication # 014,
              dated September 11, 2019), admitted in September 3, 2020 Show Cause
               Hearing].

    132. On September 23, 2019, distribution of the weekly INSIGHT reports to unit
       supervisors began to identify investigation timeframes, investigations coming due, and
       investigations overdue. INSIGHT is a quick reference tool that provides information
       such as task deadlines and critical case milestones on active investigations into online
       dashboards for RCCI staff to use in their daily work.

    133. Effective October l, 2019, CCI applied new definitions of abuse, neglect, and
       exploitation to all dispositioned investigations. [Source Document: Exhibit A.14 (CC/
       Field Communication # 015, dated September 30, 2019), admitted in September 3,
       2020 Show Cause Hearing].

    134. In November 2019, CCI launched the Case Closure Project in regions that
       experienced a high backlog of investigations. During calendar year 2019, intakes
       opened by RCCI for investigation increased by 39% compared to calendar year 2018,
       which impacted timeliness of completion of investigations. As part of this project,
       additional staff from other program areas were assigned to assist RCCI in closing
       outstanding investigations. This project also provided a structured approach for closing
       out older investigations, as well as additional monitoring and oversight. The project
       concluded April 30, 2020. DFPS provided information regarding the increase in
       intakes and its backlog reduction project to the Monitors on January 30, 2020 [Source
       Document: Exhibit A.18 (Olah email dated January 30, 2020), admitted in September
       3, 2020 Show Cause Hearing]. See related effort regarding backlog in #141 and #142.

    135. In December 2019, CCI published a field communication with instructions for its
       staff regarding the new enhancements and features in IMPACT that rolled out the
       previous day, as well as addressed related policy changes and new functionality,
       including the ability to request and approve/reject 30-day extensions, in addition to
       existing seven-, 14-, 21 - extensions, to the completion of an investigation. At that time,
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 34 of 49



        the criteria for requesting additional time to complete the investigation noted that an
        extension would only be approved when an investigation could not be completed due
        to the following: I) medical information was still needed; 2) an autopsy report had not
        been received; 3) law enforcement reports had not been received; and 4) an interview
        with the alleged perpetrator or other principal source involved in the investigation was
        delayed to circumstances beyond the investigator's control. Additionally, the extension
        request, and approval or rejection had to be documented in IMPACT and CLASS.
        Finally, a supervisor could extend the first extension for the same reasons; however,
        after a second extension, the supervisor was required to consult with the CCI Program
        Administrator to obtain approval for the extension. [Source Document: Exhibit A.21
        (CCI Field Communication# 017, dated December 20, 2019), admitted in September
        3, 2020 Show Cause Hearing]. On January 6, 2020, CCI disseminated by email to RCCI
        staff Field Communication # 17 related to Remedial Order 10. [Source Document:
        Exhibit A.21 (CCI Field Communication# 017, dated December 20, 2019), admitted
        in September 3, 2020 Show Cause Hearing].

     136. On January 30, 2020, DFPS informed the Monitors that due to an uptick in intakes
        over the past year, RCCI was working through a backlog, which impacted timely
        completions. DFPS instituted a backlog reduction plan and put additional staffing in
        place to improve timely completions over time. [Source Document: Olah Email to
        Monitors dated January 30, 2020, uploaded to Monitors' SharePoint on January 15,
        2021].

     137. In March 2020, QAT also began sending a weekly extension report to RCCI
        Program Administrators. This report provided a list of investigations that were on
        extensions. This list was intended to provide supervisors and investigators a quick
        reference for investigations currently on extension, the number of times an extension
        had been requested for the investigation, and upcoming due date for the current
        extension (if it was still valid). Supervisors and investigators were able to use this
        information to be aware of pending due dates and whether another extension needed to
        be requested. This report was implemented to ensure that supervisors are following
        policy by utilizing the new extension functionality in IMPACT 2.0.

     138. In April 2020, CCI began work on the Caseload Management Initiative, which is a
        strategic plan aimed at developing protocol to strengthen caseload management
        practices, including timeliness of completion. This plan was launched June 1, 2020.

     139. On April 17, 2020, CCI staff participated in a conference call with the Monitors to
        discuss questions they had about caseload data; a written response to specific questions
        was provided on April 24, 2020. [Source Document: RCCI Investigator Caseload
        Data Questions, uploaded to the Monitors' SharePoint on January 15, 2021] .

     140. Data from FY20 Q3 (March through May 2020) indicated that around 46% of
        investigations closed timely. However, as noted below, March and April 2020 fell
        within the timeframe of the case closure project. Additionally, of the 321 investigations
        which started in Quarter 3, 255, or 79%, were either completed timely ( 135 closed
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 35 of 49



        investigations) or were not yet untimely at the conclusion of the quarter (120 open at
        the end of May with a date to complete sometime in June 2020 or later).

     14 l. DFPS has made efforts to reduce investigative backlog in RCCI, both as a part of its
         ongoing workload management function as well as in response to Remedial Order No.
          lO. On May 27, 2020, CCI held a Caseload Management Initiative Kick Off Meeting
         via GoToMeeting. The document "CCI Caseload Management for Supervisors," was
         provided to supervisors on June I, 2020. [Source Document: Exhibit A.28 - ([Source
         Document: Exhibit A.28 - CCI Caseload Management for Supervisors), admitted in
         September 3, 2020 Show Cause Hearing]. Based on DFPS data for June, due to the
         work of the backlog project, DFPS reduced the backlog of cases from a high of 765 in
         January to 265 in June - a 65% reduction follow support and assistance from CPI SI
         and Master Investigators. Using the June methodology, the number of backlog cases in
         December 2020 was 408, a 46% reduction from the high of 765 in January 2020, but a
         54% increase from the low of 265 in June 2020. Using the new RCCI methodology,
         there were 819 investigations open on January 14, 2021, and of those 536, (65%) have
         been open longer that 30 days. Efforts to further reduce backlog are discussed below,
         see #142. As noted in footnote 9 above, effective January 14, 2021, RCCI uses a new
         methodology to determine its backlog that counts investigations that have been open
         longer than 30 days on the last day of the month. Policy requires completion within 30
         days for investigations, unless there is an approved extension for the investigation. This
         narrow definition of backlog, within the context of existing policy, likely will result in
         a larger number of investigations being considered as part of a backlog.

     142. On December 27, 2020, following closely assessing investigation completions,
        RCCI decided to conduct another backlog project to handle outstanding investigations.
        The need was identified and on January 4, 2021, RCCI secured resources from the
        DFPS Special Investigations Division to allocate approximately 26 Sis to assist with
        RCCI backlog in Regions 3, 6, 7, and 8. On January 5, 2021, RCCI held a planning
        meeting with the SI Division and decided to deploy Sis to assist with backlogged
        investigations as identified under the new methodology. This deployment began on
        January 11, 2021.

    143. As of June 2020, RCCI has increased the number of investigator FfEs to 71, which
       includes four positions related to Heightened Monitoring (see Remedial Order No. 20).
       This is a 51 % increase in investigator FfEs since September 1, 2017.

    144. The QAT began two monthly case reads for quality review in April 2020, which
       addressed closed abuse/neglect investigations and assessing PN screening decisions.
       The quarterly report regarding closed abuse/neglect investigations was completed in
       September 2020. RCCI uses the quarterly reports of the QAT to identify gaps and
       further improve policy and practice and provide further training based on any identified
       needs.
     Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 36 of 49



          145. On July 23, 2020, a reminder email was sent to RCCI staff to reiterate the
             expectation to utilize IMPACT 2.0 automation as directed in FC #017 Automation Roll
             Out. This email included a copy of Field Communication #017 and accompanying job
             aids, previously sent on December 19, 2020. This was redistributed as a reminder to
             ensure data reports accurately reflect field actions.

          146. Between August 18 and September 4, 2020, all RCCI staff participated in an IT
             refresher training that reiterated the expectations surrounding the use of IMPACT 2.0
             enhancements to document good cause extensions in IMPACT 2.0.

          147. On August 31, 2020, CCI's QAT began sending a daily Extension Report (replacing
             the weekly report) to Supervisors and Program Administrators in an effort to ensure
             staff are utilizing IMPACT 2.0 as instructed and requesting extensions timely.

          148. In August 2020, RCCI began changing policies and practices to limit the types of
             intakes that can be reclassified to PN. As PN reclassification decreased, the percentage
             of intakes progressing to investigations increased for the months leading up to and after
             the policy change (i.e., August to November):
                  a. May 2020: 70%
                  b. June 2020: 80%
                  c. July 2020: 77%
                  d. August 2020: 84%
                  e. September 2020: 87%
                  f. October 2020: 98% 16
                  g. November 2020: 98% 17

          149. Beginning December l, 2020, RCCI Supervisors are required to conduct a case
             assignment staffing at the onset of investigations. Case assignment staffings allow the
             supervisor and investigator to strategically plan how to work investigation tasks in a
             planned out, efficient manner. During the interim staffing, supervisors review the tasks
             discussed during the case assignment staffing to ensure investigation tasks are being
             completed timely. By becoming involved in the investigation sooner, supervisors can
             actively guide the investigation as it is being worked, which should result in more
             complete and timely investigation.

          150. In review of data reports provided to the Monitors for timely investigation
             completion data based on methodology' 8 in place as of January 4, 2021 for all
             investigations during FY20Q4: 51 % (205 out of 402)
                 a. Priority l - 52% ( 14 out of 27)
                 b. Priority 2 - 51 % ( 191 out of 3 75)


16
   Reflects first month that new PN practice change took effecl.
17 Screeners moved to SWI with policy fully in place related to PN change on November I. 2020.
18 As of January 4, 2021, CCI staff can utili1.e good cause extensions in limited circumstance as outlined in# 15 2.
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 37 of 49



     151. Effective September 1, 2020 monthly data reports, instead of quarterly data
        reports, were used and provided to the Monitors as shown below for investigation
        completions:
        Priority I:
             a.September 2020 - 86% (6 out of 7)
             b.October 2020 - 50% (3 out of 6)
             c.November 2020 - 46% (6 out of 13)
        Priority 2:
             a.September 2020- 68% (84 out of 123)
             b.October 2020 - 60% (52 out of 86)-
             c. November 2020 - 44% (47 out of 108)

        RCCI Investigation completions appear to have been impacted by various policy
        changes discussed herein, including modifications to the PN policy, and the uptick in
        investigations in October 2020. As noted above, in October 2019 there were 122
        intakes opened for an investigation compared to 196 intakes open for investigation in
        October 2020. This shows a 61 % increase of intake for investigation from last year.
        Additionally, as noted in paragraph # 148, RCCI investigated 98% of its intakes in
        November 2020 in comparison to 70% in May 2020. With that kind of increase in the
        number of investigations, there is an adjustment period during which DFPS is
        implementing new policies that are designed to improve the thoroughness, quality, and
        timeliness of investigations. As these efforts continue, DFPS is also seeking additional
        staff to support the work through its legislative appropriations process, as noted in
        paragraphs 16 and 19.

    152. On January 4, 2021, RCCI amended Child Care Investigations Handbook Section
       6524.5, to clarify the circumstances in which it is appropriate to request an extension
       in a child fatality investigation. This policy update also amended 6611. l to allow
       fatality investigations to be closed without receipt of a final autopsy if sufficient
       information is available to dispose the allegations. See Child Care Investigations
       Handbook                       6524.5,                   located                     at:
       http://www.dfps.state.tx.us/handbooks/CCI/Files/LPPH_pg_6400.asp#LPPH_6524_5
       ].



EFFORTS RELATED TO REMEDIAL ORDER 8-5

    153. On December 19, 2019, DFPS deployed IMPACT 2.0 enhancements specifically
       designed to address functionality for various Remedial Orders, including notification
       to caseworkers of abuse and neglect intakes (Remedial Order No. B-5). The automation
       put in place a hard edit to require that the screener, supervisor, or designee notify the
       CPS caseworker and supervisor of any child in an open substitute care stage by
       completing the Notifications section in IMPACT on the Priority/Closure page, prior to
       stage progressing the intake report to an investigation. If the intake involves a foster
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 38 of 49



        home, notification is also sent the CPS caseworker and supervisor of any non-victim
        child in an open substitute care stage placed in the foster home. The notification is
        generated during the intake stage before the intake is closed. The automated
        notification provides notice to the caseworker and supervisor at the point in time that
        the RCCI screener or supervisor makes the decision to stage progress to an
        investigation or close as a Priority None (PN). By creating this functionality, DFPS
        now has the ability to pull data from IMPACT and report on it. Although these updates
        did not deploy until December 2019, DFPS had been working diligently on this
        enhancement since August 20 I 9. On January 6, 2020, CCI disseminated by email to
        RCCI staff Field Communication # 17 related to the deployed changes for Remedial
        Order B05. [Source Document: Exhibit A.21 (CC/ Field Communication# 017, dated
        December 20, 2019,) admitted in September 3, 2020 Show Cause Hearing].

     154. The automated notice is not currently built into the adoption stage of service;
        therefore, when a child is placed in an adoptive home, DFPS keeps the substitute care
        stage open in addition to the adoption stage so that caseworkers may receive the notice.
        DFPS found six instances of this occurring in the August 2020 data provided to the
        Monitors. On October 16, 2020, DFPS informed the Monitors of this issue and the steps
        the Department took to rectify the issue. An automation change, which will allow for
        the notice to be provided in the adoption stage of service, will occur in the fourth quarter
        of state fiscal year 2021 . Until the automation change is complete, CPS caseworkers of
        children in adoptive settings receive notice of allegations through the substitute care
        stage of service, rather than the adoption stage of service. Accordingly, on October 14,
        2020, all adoption workers were notified that they needed to keep the substitute care
        stage of service open, and on October 30, 2020, CPS Policy 1411 was updated to
        require the substitute care stage of service remain open when a child is in an adoptive
        placement. [Supporting Documents: CPS Policy Section 1411 located at
        http://www.dfps.state.tx.us/handbooks/CPS/Files/CPS_pg_ 1400.asp#CPS_ 1411 and
        ACTlON REQUlRED: Sub Stages Must Remain Open Until Adoption Consummation
        uploaded to Monitors' SharePoint on January I 5, 202 I].

     155. For additional DFPS efforts relating to Remedial Order B-5, see the sworn
        certification of Erica Banuelos, CPS Director of Field.

     156. The monthly reporting for automated notifications to the CVS worker by month
        based upon reports provided to the monitors for intakes involving an alleged victim in
        the permanent managing conservatorship (PMC) at the time of intake, caseworkers
        received notifications of the intake, as follows:
             a. May 2020 - 100% (233 out of 233)
             b. June 2020 - 99% (231 out of 232)
             c. July 2020- 100% (182 out of 182)
             d. August 2020 - 97% (216 out of 223)
             e. September 2020 - 100% (228 out of 228)
     Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 39 of 49



                   f. October 2020 - 99% (247 out of 249)
                   g. November 2020 - 100% ( 186 out of 186)

         COMMUNICATION WITH MONITORS

          157. On September 5, 2019, in response to a Monitor request dated August 21, 2019,
             DFPS provided to the Monitors the RCCI July 2019 case read report, which was a
             preliminary version of the reports that would later be compiled and given to the
             Monitors on a quarterly basis. The report provided high-level performance information
             concerning ten Remedial Orders, including investigation initiation, face-to-face contact
             with victims, timely investigation completion, notifications to primary caseworker, and
             notifications to the reporter. [Source Documents: Exhibit A.10 - (RCCI July 20/9
             Report) and Exhibit A.11 (Olah email communication dated September 5, 20/9),
             admitted in September 3, 2020 Show Cause Hearing].

          158. On September 30, 2019, the Monitors submitted the Data and Information request
             to the defendants. Over the course of the months during which the Monitors have
             assessed DFPS performance, DFPS has provided extensive reporting and
             documentation in response to Monitor requests. [Source Document: Exhibit A.13
             (Monitors September 30, 2019 data and information request), admitted in September
             3, 2020 Show Cause Hearing].

          159. On November 1, 2019, copies of RCCI field communications regarding the
             Notification to Reporter Letter, Face-to-Face Initiation with Victims, and
             Investigation Extensions in IMPACT were provided to the Monitors. [Source
             Documents: Exhibit A.2 (Field Communication# 008, dated March 11, 2019), Exhibit
             A.4 (CC/ Field Communication# IO, dated June 19, 2019), Exhibit A.15 (CC/ Field
             Communication #07, dated March 8, 2019), and Exhibit A.16 (SharePoint screenshot
             where documents uploaded for the Monitors), admitted in September 3, 2020 Show
             Cause Hearing].

          160. In the November 15, 2019 provision of information to the Monitors, DFPS provided
             a large number of documents and reports in response to the Monitors' September 30,
             2019 data and information request. Specifically:
                  a. DFPS provided to the Monitors its first case read reports for elements that could
                    not yet be measured through data, pending deployment of necessary automation,
                    creation of data warehouse tables, and the passage of the first full quarter for
                    measurement. These reports evaluated, among other things, compliance with
                    Remedial Order Nos. 5, 7, and 10, and assessed performance utilizing additional
                    case information beyond that recorded in IMPACT date fields. DFPS also
                    provided these case read reports in January 2020, 19 which brought the reporting
                    to the same cadence as the state fiscal year generally used for reporting, and
                    again on April 15, 2020. By July 15, 2020, DFPS had developed reporting tables
                    to take the place of the case reviews except for Priority l and Priority 2 timely

19 DFPS had proposed to deliver the January reports by January 15 but needed a two-week extension to improve the
utility of the reports for monitor staff.
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 40 of 49



               m,ttallons. [Source Document: Exhibit A.17 ( Olah email to Monitors re: DFPS
               response to data and information request), admitted in September 3, 2020 Show
               Cause Hearing].

     161. DFPS also provided several data reports to the Monitors, which form the basis of
        regular data reports for Remedial Order Nos. 3, 5, 7, 10 and 8-5, including:
            a. A report listing alleged victims in PMC involved in intakes received between
              July 31 and September 30, 2019. This intake report includes data elements such
              as alleged victims, allegation type, the initial priority of the intake, the final
              priority of the intake, and other requested data. The report has been provided to
              the Monitors on a monthly basis beginning in November 2019. From the time
              the mandate issued in July 2019 to July 15, 2020, the Monitors have received
              nine monthly RCCI Intake reports.
            b. A report listing RCCI Investigations opened and a separate report for closed
              investigations between July 31, 2019 and September 2019, which contains a
              large number of data elements including assigned investigator, date of
              investigation completion, type of investigation initiation, and disposition. A
              second report combining both investigations started and investigations closed
              during October and November 2019 was provided in January 2020.
              Subsequently, DFPS has provide the report quarterly. DFPS has provided the
              Monitors three quarterly RCCI Investigations case reading reports.

     162. In addition, DFPS has provided and updated data dictionaries to accompany the
        reports provided to the Monitors; participated in conference calls with Monitor staff to
        discuss and help explain the data; answered nearly 53 Monitor questions related to
        RCCI investigations within 24 hours of request; revised reports in response to Monitor
        specifications; answered related ad hoc questions from the Monitors; and generally
        endeavored to cooperate with the Monitors to share the requested information.

     163. On January 28, 2020, a meeting was held between OSI, RCCI, and the Monitors'
        data team. The meeting topics included: l) a high-level overview of what information
        is provided in the data reports; 2) a clarification that RCCI case reads assess all the
        investigations on the data report listing, although the investigations may be at a
        different stage in the data report compared to when they are case read (e.g., the
        investigation was opened/closed, documentation was updated or corrected); and 3) the
        plan to include more timeliness data in the data reports once data warehouse tables
        populate the information and the data reports are built, but case reads will be required
        to provide supplemental information that data cannot capture (e.g., there was timely
        face-to-face contact with an alleged victim, but the contact was not documented
        correctly).

     164. RCCI took steps to create the screener unit and shared relevant information
        regarding improvement efforts with the Monitoring team. On March 24, 2020, in
        response to the Monitors' Data and Information request of February 21, 2020, DFPS
        training materials and other relevant documents, including Training Material regarding
        priority, Statewide Intake RCCL Intake Training Guidelines, and Screener Training
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 41 of 49



       Material. [Source Document: Exhibit A.23 (screenshot of documents uploaded to
       Sharepoint on March 24, 2020), admitted in September 3, 2020 Show Cause Hearing].

    165. On March 2, 2020, an email was received from Kevin Ryan about the case readings
       counting initiations as compliant when there is a timely face-to-face contact with one
       alleged victim, even if other alleged child victims are not seen timely and there is no
       permissible exception. [Source Document: Exhibit A.24 (Ryan email dated March 2,
       2020), admitted in September 3, 2020 Show Cause Hearing]. On April 3, 2020, a
       response was provided to Kevin Ryan explaining that historically, CCI applied the
       policy it adopted such that investigation initiation is met by making face-to-face contact
       with the alleged victim, unless an exception is granted. While all alleged victims should
       be observed or interviewed within the required time frames, in these case reads, CCI
       determined that the investigation initiation was met when contact was made with at
       least one alleged victim, or by other means if an exception to the face-to-face contact
       with the alleged victim was granted. The case reading initially measured timely contact
       with all alleged victims as a separate measure. Following the exchange with monitor
       staff, the RCCI QAT reevaluated data collected in the November 20 I 9 and January
       2021 case read reports for compliance with investigation initiation time frames based
       on the application of CCI Policy and Field Communication #008 put forward by the
       monitors. The results of the RCCI QAT's reevaluation were provided as addenda, in
       which investigations were only credited for timely initiation if all alleged victims in
       PMC were interviewed. Future case read reports carried forward this interpretation.
       [Source Document: Exhibit A.27 (Olah email communication dated April 3, 2020 with
       provided documents attached), admitted in September 3, 2020 Show Cause Hearing].

    166. On March 13, 2020, Megan Annitto with the monitoring staff requested information
       concerning the Statewide Intake and RCCI screening process. On March 30, 2020,
       DFPS provided the requested information.       [Source Documents: Exhibit A.25
       (Annitto email dated March 13, 2020), and Exhibit A.26 (DFPS response dated March
       30, 2020), admitted in September 3, 2020 Show Cause Hearing].

    167. By July 15, 2020, DFPS data reporting provided the information that had previously
       been provided in case reading reports. DFPS continues internal case readings to
       evaluate compliance. [Source Document: Exhibit A.17 (Olah email communication to
       Monitors dated July 15, 2020), admitted in September 3, 2020 Show Cause Hearing].

    168. The data provided to the Monitors on July 15, 2020, included information related to
       notifications to caseworkers of alleged victims in RCCI intakes. The data, which
       covered the timeframe of intakes in May 2020, indicated that in l 00% of intakes,
       caseworkers received notifications of the intake. [Source Document: Exhibit A.17
       ( Olah email communication to Monitors dated July 15, 2020), admitted in September
       3, 2020 Show Cause Hearing].

    169. As of the data report provided to the Monitors on July 15, 2020, caseworker
       notification of an RCCI intake is monitored through a data report that tracks the
       provision of notification at the time the intake is downgraded to a PN. The report
       indicated CPS caseworkers and supervisors received the notification in 100% of intakes
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 42 of 49



        in May 2020. [Source Document: R03.J RC! and CPI Intakes May 2020 - July-15-20
        - 98621, uploaded to Monitors' SharePoint on July 15, 2020).

     170. On August 12, 2020, the Monitors asked DFPS staff why, in some investigations
        with more than one alleged PMC child victim, the same date and time is entered for the
        Face-to-Face contact with different children. On August 13, 2020, DFPS staff
        responded that as is regularly the case with new functionality, staff will need some
        time, training, and re-training to ensure proper utilization. DFPS staff directed the
        Monitors to language in a December 2019 job aid instructing investigators about how
        to document such initiations in IMPACT. [Source Document: Carmical August 27,
        2020 Email to Monitors re Face-to-Face Contact Data, uploaded to Monitors'
        SharePoint on January 15, 2021 ].

     171. On August 15, 2020, the Monitors asked DFPS staff whether, in light of the issues
        concerning some investigators incorrectly documenting face-to-face contacts, DFPS
        plans to continue relying on case reads to manage and determine compliance with the
        related Remedial Orders. On August 17, 2020, DFPS staff informed the Monitors that
        staff will continue to closely monitor the data reports relating to these Remedial Orders
        to gauge performance and help drive any internal practice changes. In addition to these
        data reports, DFPS will continue conducting quality case reads, specifically looking for
        any instances in which children involved in the same investigation have an identical
        interview time stamp. The data reports and ongoing internal quality assurance activities
        will inform the development of targeted trainings for field staff and supervisors, similar
        to the upcoming mandatory IT trainings, as well as any internal practice changes. DFPS
        is also in early discussions with IT to evaluate the feasibility and any associated costs
        to create functionality that will not allow multiple victims to be selected for certain
        contact types. [Source Document: August 27, 2020 Email to Monitors re Face-to-Face
        Contact Data, uploaded to Monitors' SharePoint on January 15, 2021].

     172. As of the data provided to the Monitors on August 17, 2020, caseworker notification
        of an RCCI intake is monitored through a data report that tracks the provision of
        notification at the time the intake is downgraded to a PN. The report indicated CPS
        caseworkers and supervisors received the notification in 100% of intakes in June 2020.
        (Source Document: Exhibit A.34 (Olah email communication to Monitors dated August
        17, 2020) admitted in September 3, 2020 Show Cause Hearing].

     173. The data provided to the Monitors on August 17, 2020 included information related
        to notifications to caseworkers of alleged victims in RCCI intakes. The data, which
        covered the timeframe of intakes in June 2020, indicated that in 99% of intakes,
        caseworkers received notifications of the intake. [Source Document: Exhibit A.34
        (Olah email communication to Monitors dated August 17, 2020), admitted in
        September 3, 2020 Show Cause Hearing].
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 43 of 49



    174. On August 27, 2020, DFPS notified the Monitors of an upcoming policy change
       relating to face-to-face initiations with multiple victims, an August 2020 policy change
       clarifying language around utilizing PNs for intakes that are vague, and a policy change
       related to sharing investigation conclusion information with operations. [Source
       Document: August 27 2020 Email from Carmical to Monitors uploaded to Monitors'
       SharePoint on January 14, 202 l].

    175. On August 28, 2020, the Monitors informed DFPS that the Court has asked them to
       review the RCCI QAT unit's quarterly report regarding assessment of PN screening
       decisions. The same day, DFPS provided this report to the Monitors. [Source
       Document: Email Dated August 28, 2020 regarding PN assessment report, RCCI PN
       Assessment Report, uploaded to Monitors' SharePoint on January 14, 2021 ].

    176. On September l, 2020, DFPS provided the Monitors a monthly report of RCI
       caseloads as of July 31, 2020. [Source Document: RO.Bl RC! caseloads, uploaded to
       Monitors' SharePoint on September l, 2020).

    177. On September 3, 2020, the Monitors asked DFPS to provide the results, and all
       associated findings and detail, of the DFPS review of the cases identified in Appendix
       3.2 to the Monitors' First Report to the Court and to identify the investigations in which
       the State agreed with the Monitors' findings and steps taken by DFPS to address the
       potential harms associated with the closure of those investigations. DFPS staff affirmed
       that they would provide this information. [Source Document: October 1, 2020 Email
       to Monitors re QAT Analysis of PNs and INVs, uploaded to Monitors' SharePoint on
       January 15, 202 l].

    178. On September 7, 2020, DFPS provided the Monitors with the September Blueprints
       and Field Communication #026. {Source Document: Email dated re RCCI updates,
       uploaded to Monitors' SharePoint on January 15, 2021].

    179. On September 15, 2020, DFPS provided the Monitors with the July 2020 RCI and
       CPI Intakes report. [Source Document: RO3.l RC! and CPI Intakes July 2020 - Sept-
       15-20 - 99252, uploaded to Monitors' SharePoint on September 15, 2020].

    180. On September 16, 2020, DFPS informed the Monitors of the need to address some
       issues with the internal reports DFPS completed of CCI cases/PNs reviewed in the
       Monitors' appendices, which would necessarily delay their production. [Source
       Document: October 1, 2020 Email to Monitors re QAT Analysis of PNs and INVs,
       uploaded to Monitors' SharePoint on January 15, 2021.].

    181. On September 30, 2020, DFPS provided the Monitors with a number of reports,
       including:
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 44 of 49



             a. Q4 FY 2020 CPI Investigations report; [Source Document: Copy of RO3. I RC/
               and CPI Intakes Aug 2020 - Sept-30-20 - 99654, uploaded to Monitors'
               SharePoint on September 30, 2020].
             b. Q4 FY 2020 RCI Investigations report, for which DFPS added an indicator for
               timely initiation; [Source Document: RO3.2 CPI Investigations Q4 FY20 - Sept
               30-20-99714, uploaded to Monitors' SharePoint on September 30, 2020].
             c. August 2020 RCI and CPI Intakes report, for which DFPS added allegations in
               each intake in CPI intakes to align with information provided on RCI intakes,
               and clarified the population covered in the data dictionary; [Source Documellf:
               RO3.2 RC/ Investigations Q4 FY 20 - Sept-30-20- 99229-with provider dates,
               uploaded to Monitors' SharePoint on September 30, 2020], and
             d. RCI caseloads as of August 31, 2020 [Source Document: RO.Bl RC/ caseloads
               as of 8-31-20 - sept-30-20 -99638, uploaded to Monitors' SharePoint on
               September 30, 2020].

     182. On October 1, 2020, DFPS informed the Monitors of several changes related to PNs
        in RCCI, including limiting PNs to investigations previously investigated or not within
        RCCI's jurisdiction, and screener staff transitioning to Statewide Intake. [Source
        Document: October 2020 Email to Monitors re PN Changes uploaded to Monitors'
        SharePoint on January 15, 2021 ].

     183. Also on October 1, 2020, DFPS provided the Monitors with a number of internal
        reports concerning the CCI cases/PNs reviewed by the Monitors and discussed in the
        First Court Monitors' Report 2020, including:
             a. A summary of CCI's review of the 35 investigations noted by the Monitors to
               be incorrectly dispositioned;
             b. Investigation analyses corresponding with the 35 investigations CCI reviewed;
             c. A summary of CCI's review of the 57 intakes noted by the Monitors to be
               downgraded incorrectly;
             d. Detailed information concerning CCI's review of the 57 intakes; and
             e. A summary of additional activities DFPS/HHSC conducted as to the 42 intakes
               CCI agreed were downgraded incorrectly. [Source Document: Oct I 00 Email to
               Monitors re QAT Analysis of PNs and INVs uploaded to Monitors' SharePoint
               on January 15, 2021 ].

     184. On October 12, 2020, DFPS provided the Monitors a broadcast communication
        concerning the PN changes and screener staff transitioning to Statewide Intake. [Source
        Documents: October 2020 Email to Monitors with Broadcast Communication, and
        October 2020 Broadcast Communication, uploaded to Monitors' SharePoint on
        January 15, 2021].

     185. On October 13, 2020, DFPS provided the Monitors training materials from RCCI's
        three-day training event that occurred in September/October 2020 and recent cases in
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 45 of 49



        which DFPS issued an RTB finding against a Licensed Childcare Administrator,
        Director or Owner of an operation. [Source Document: October 2020 Email from Bugg
        to Monitors, uploaded to SharePoint on January 14, 2021].

     186. On October 14, 2020, DFPS provided the Monitors with the latest RCCI Blueprint
        and accompanying documents, related to preponderance of evidence. [Source
        Document: October 2020 Email to Monitors re Blueprint:;• training, October 2020 -
        Blueprints for Quality lnvestigations_Preponderance of Evidence, uploaded to
        Monitors' SharePoint on January 14, 2021].

     187. On October 16, 2020, DFPS provided the Monitors the survey instrument the RCCI
        QAT is utilizing for its internal, qualitative read of cases marked as deficient in the
        agency's data reports along with a summary of how and why the case reads would be
        completed. DFPS also requested to have future discussions with the Monitors
        concerning their case reading tools and additional opportunities for the agency to
        evaluate and improve practices and further conform to the Monitors' case reading tool
        parameters. [Source Document: October 2020 Email to Monitors, uploaded to
        Monitors' SharePoint on January 14, 2021].

     188. Also on October 16, 2020, DFPS informed the Monitors that August 2020 data
         previously provided to the Monitors included seven instances involving four total
        children in which notifications were not sent to caseworkers in accordance with
        Remedial Order No. B5. DFPS summarized remedial actions taken to ensure
        appropriate notifications are sent in the future. [Source Document: October 2020 Email
        from Bugg to Monitors re RO B5 Notifications, uploaded to Monitors' SharePoint on
        January 14, 2021].

    189. On October 20, 2020, the Monitors informed DFPS that they reviewed DFPS QAT's
       analysis of the 57 PN screening decisions and 35 Maltreatment-In-Care investigations
       identified by the Monitors as inappropriately resolved in the first report to the Court in
       June 2020. The Monitors noted their concerns with DFPS' analysis and concluded that
       owing to recent policy and practice changes, it would be a more prudent use of
       resources to focus on monitoring the agency's more recent and current practice rather
       than continuing to focus on cases from the first monitoring report. DFPS staff
       concurred and said they would be in touch soon concerning investigations that either
       fit into the category of concurrence based on rule changes or the category of
       disagreement for subsequent discussion. [Source Document: October 2020 Email to
       Monitors re QAT Analysis of PNs and INVs, uploaded to Monitors' SharePoint on
       January 14, 2021].

    190. On October 23, 2020, DFPS met with the Monitors to review the revised intake
       process at SWI, training related to the new changes, status of the relocation of RCCI
       screeners to SWI and the RCCI QAT's involvement in reviewing referrals.
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 46 of 49




     191. On October 24, 2020, DFPS asked the Monitors for clarification concerning their
        request concerning applicability of the Remedial Orders to out-of-state placements.
        Following clarifying discussions with the Monitors between October 29, 2020, and
        November 16, 2020, on November 20, 2020, DFPS provided the Monitors with a
        formal response. [Source Document: November 2020 Email from AC to Monitors re
        OOS Placements, uploaded to Monitors' SharePoint on January 14, 2021].

     192. On November 3, 2020, DFPS provided the Monitors with RCCI policy updates and
        two corresponding field communications, concerning RCCI intake screening
        procedures and clarifying Administrative Closures and ARIF decisions. [Source
        Document: November 2020 Email from Bugg to Monitors re RCCI Policy Changes and
        FCs, uploaded to Monitors' SharePoint on January 14, 2021].

     193. On November 2, 2020, DFPS provided the Monitors with a number of reports,
        including:
             a. September 2020 RCI and CPI Intakes report; [Source Document: RO3. / RC!
               and CPI Intakes Sept 2020 11-2-20, uploaded to Monitors' SharePoint on
               November 2, 2020];
             b. September 2020 CPI Investigations report; [Source Document: RO3.2 CPI
               Investigations Sept 20 11-2-20 /00294, uploaded to Monitors' SharePoint on
               November 2, 2020];
             c. RCI Investigations report, for which DFPS added ( 1) date notice of RCI
               investigation finding was given to providers; and (2) indicators for timeliness
               under RO I 6 (documentation) and RO 18 (timeliness of notice to reporter and to
               providers of RCI findings); [Source Document: RO3.2 RC! Investigations FY 2/
               -Sept 20, 100/65 uploaded to Monitors' SharePoint on November 2, 2020]; and
             d. RCI caseload report as of September 30, 2020 [Source Document: RO.Bl RC!
               caseloads as of 9-31-20 - l J-2.20 -99965, uploaded to Monitors' SharePoint on
               November 2, 2020).

     194. On November 5, 2020, DFPS requested a meeting with the Monitors to provide an
        update on progress with the RCCI case review. [Source Document: Request for meeting
        question, uploaded to Monitors' SharePoint on January 14, 2021].

     195. On November 16, 2020, the Monitors sent DFPS a supplemental data and
        information request, directing DFPS to add the following data elements to its RCCI
        reports:
             a. RCI Investigations Allegations tab - add operation name, operations number,
               date investigation stage started, and date investigation stage closed (if closed);
             b. CPI Investigations Allegations tab - add allegation ID, Operation name,
               operation number, date investigation stage started, and date investigation stage
               closed (if closed);
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 47 of 49



            c. For both RCI and CPI investigations data, add a category of "child in care" to
              the alleged perpetrator's relationship to victim; and
            d. ROB 1 - Investigator and Inspector Caseloads - add date of hire as RCCI
              inspector or supervisor, and county where housed/officed for staff assigned as
              the primary worker in at least one RCCI investigation during the month. [Source
              Document: Appleseed November 2020 Email to Monitors, uploaded to
              Monitors' SharePoint on January 14, 2021).

     196. Between November 13 and 23, 2020, DFPS and the Monitors discussed the how best
        to incorporate the data elements requested in the Monitors' supplemental data and
        information request, and on November 30, 2020, DFPS provided the Monitors with a
        formal response. [Source Document: Re: Data & Information Request, uploaded to
        Monitors' SharePoint on January 14, 2021].

     197. On November 30, 2020, DFPS provided the Monitors with a number of reports,
        including:
             a. October 2020 RCI and CPI Intakes report; [Source Document: RO3. J RC/ and
               CPI Intakes Oct 2020 JJ-30-20 Jc/OJ, uploaded to Monitors' SharePoint on
               November 30, 2020];
             b. October 2020 CPI Investigations report; [Source Document: RO3.2 CPI
               Investigations Oct 20 II-30-20 100707, uploaded to Monitors' SharePoint on
               November 30, 2020);
             c. RCI Investigations report; [Source Document: RO3.2 RC/ Investigations Oct
               20, 100489 with provider dates uploaded to Monitors' SharePoint on November
               30, 2020]; and
             d. RCI caseload report as of October 31, 2020 [Source Document: RO.Bl RC/
               caseloads as of J0-31-20 - 11-30-20 -100766, uploaded to Monitors ' SharePoint
               on November 30, 2020].

     198. On December 1, 2020, DFPS provided the Monitors with the November 2020 RCCI
        Blueprints for Quality Investigations and a notice to CCI staff concerning a number of
        new policy changes. [Source Document: Email from Bugg to Monitors re November
        2020 Blueprints, November 2020 Blueprints for Quality Investigations, RCCI Policy
        Changes Effective December J 2020, uploaded to Monitors' SharePoint on January 14,
        2021).

     199. On December 18, 2020, DFPS provided the Monitors with the December 2020 RCCI
        Blueprints for Quality Investigations [Source Document: December 2020 Email from
        Bugg to Monitors re Blueprints, December 2020- Blueprints for Quality Investigations
        Memo, uploaded to Monitors' SharePoint on January 14, 2021].

    200. On December 31, 2020, DFPS provided the Monitors with two RCCI Field
       Communications that went out to RCCI field staff on December 22, 2020, concerning
  Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 48 of 49



            CLASS searches and clarifying existing policy on when and how a safety plan is
            implemented with an operation. [Source Document: December 2020 Email from Bugg
            to Monitors, uploaded to Monitors· SharePoint on January 14, 2021].

        20 I. On January 4, 2021, DFPS provided the Monitors a number of reports, including:
               a. RCI and CPI Intakes report; [Source Document: RO3. J RC! and CPI Intakes
                 Nov 20201-4-21 Jc/, uploaded to Monitors' SharePoint on January 4, 2021]
               b. CPI Investigations report; [Source Document: RO3.2 CPI Investigations Nov
                 20201-4-21, uploaded to Monitors' SharePoint on January 4, 2021]
               c. RCI Investigations report; [Source Document: RO3.2 RC! Investigations Nov
                 20, uploaded to Monitors' SharePoint on January 4, 2021] and
               d. RCI caseloads report [Source Document: RO.BJ RC! caseloads as of 11-3- 20
                 -1-4-21 -100969, uploaded to Monitors' SharePoint on January 4, 2021].

        202.   DFPS also informed the Monitors as to the RCI Investigations report that:
                a. beginning with this RCI Investigation report, an investigation will be considered
                   timely if all alleged victims in PMC had a face-to-face contact within required
                   timeframes;
                b.For reports due to the Monitors on or after January 4, 2021, the final date
                   submitted for approval in IMPACT will be used to calculate the completion of
                   all investigations, to better align with the Court's Order, ensure consistency in
                   reporting and ease verification efforts; and
                c.For this and future reports, the final date submitted for approval in IMPACT is
                   used as the one date to determine compliance with Remedial Order 16. The date
                   complete in CLASS will no longer be used to calculate compliance with any
                   remedial order. As a result, for reports due on or after February 1, 2021, the date
                   complete in CLASS will no longer be included. [Source Document: RCCI
                   Initiation and Completion, uploaded to Monitors' SharePoint on January 14,
                   2021].

        203. DPFS has worked deliberately and in good faith to comply with Remedial Order
           Nos. 3, 5, 7, 10, and B5 and certifies compliance with the components of Remedial
           Order Nos. 3, 5, 7, 10, and B5, as discussed herein.


I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 15, 2021.




                                                      Clint Cox
                                                      Director of Child Care Investigations
Case 2:11-cv-00084 Document 1021-6 Filed on 01/16/21 in TXSD Page 49 of 49




                                                 !
